EXHIBIT 10.21

 

 

 

WesBanco, Inc. KSOP

As Amended and Restated Effective January 1, 2014



--------------------------------------------------------------------------------

Table of Contents

 

Overview

  1   

Article 1. Preface

  2   

Article 2. Definitions

  3   

Article 3. Eligibility and Participation

  10   

Article 4. Contributions

  12   

Article 5. Benefits

  17   

Article 6. Death Benefits

  21   

Article 7. Vesting

  23   

Article 8. Distributions

  25   

Article 9. Accounts

  28   

Article 10. Top-Heavy Plan Provisions

  34   

Article 11. Administration by Committee

  38    Article 12. Allocation of Responsibilities among Named Fiduciaries,
Management of Funds, and Amendment or Termination of Plan   40   

Article 13. Miscellaneous

  43   

Article 14. Termination of Plan and Trust, Merger or Consolidation of Plan

  44   

Article 15. Claims Procedure

  45   

Article 16. Provisions Regarding Employer Stock

  48   

Article 17. Special Vesting Rules for Participant Accounts from Merged Plans

  57   

Article 18. Merger of Oak Hill Financial, Inc. 401(k) and Profit Sharing Plan

  59   

Article 19. Service Credit for Former AmTrust Employees

  61   

Article 20. Service Credit for Former Fidelity Bancorp Employees

  62   

Signature Page

  63   

 

-i-



--------------------------------------------------------------------------------

Overview

WHEREAS, WesBanco, Inc., a corporation organized under the laws of the State of
West Virginia (the “Company”), established the WesBanco, Inc. Employee Stock
Ownership Plan (the “Plan”) effective as of December 31, 1986; and

WHEREAS, the Plan was amended and restated effective January 1, 1989; and

WHEREAS, the Plan was further amended and restated effective January 1, 1996, to
include a cash or deferred arrangement under Code Section 401(k) and employer
matching contributions under Code Section 401(m), and the name of the Plan was
changed to the WesBanco, Inc. KSOP; and

WHEREAS, the Company subsequently amended and restated the Plan, also effective
January 1, 1996, solely for the purpose of clarifying the terms of the Plan; and

WHEREAS, the Plan was amended a number of times since it was amended and
restated in 1996 and, as a result, the Company amended and restated the Plan
effective January 1, 2006, in order to reorganize the Plan document and bring it
up-to-date; and

WHEREAS, the Company again amended and restated the Plan effective January 1,
2006, in order to reinsert ADP/ACP testing for the 2006 Plan Year, and correct
some minor inconsistencies in the Plan document; and

WHEREAS, the Plan was amended a number of times since it was amended and
restated in 2006; and

WHEREAS, the Company desires to amend and restate the Plan effective January 1,
2014, in order to bring the Plan document up-to-date;

NOW, THEREFORE, the Plan is amended and restated as set forth below.

 

-1-



--------------------------------------------------------------------------------

Article 1.

Preface

Section 1.1. Effective Date. Except as otherwise provided herein, the effective
date of the Plan, as amended and restated, is January 1, 2014. The original
effective date of the Plan was December 31, 1986.

Section 1.2. Purpose of Plan. The purpose of the Plan is, in the manner
hereinafter set forth, to promote the future economic welfare of the Qualified
Employees of each adopting Employer, develop in those Qualified Employees an
increased interest in each adopting Employer’s successful operation, and
encourage Qualified Employee savings. The intention of each adopting Employer is
that the contributions made by it and Qualified Employees, together with the
income thereon, shall be accumulated and made available to Qualified Employees
upon their retirement from the Employer, all as set forth hereinafter. It is
intended that the Plan qualify as a stock bonus plan under Code Section 401(a)
and an employee stock ownership plan under Code Section 4975(e)(7) with respect
to Employer Discretionary Contributions, and otherwise as a profit sharing plan
under Code Section 401(a).

Section 1.3. Legal Effect. As of January 1, 2014, the terms and conditions of
the Plan shall amend and supersede prospectively the terms and conditions of the
WesBanco, Inc. KSOP as in effect on December 31, 2013; provided, however, that
the provisions of such prior Plan shall continue to govern the rights of all
Employees who retired or otherwise ceased to work for the Employer prior to the
execution date hereof, except as otherwise expressly stated herein.

If the provisions of the Plan and the Trust Agreement that is part of the Plan
are found to be contradictory, then the provisions of the Plan document shall
apply.

Section 1.4. Form of Plan. The Plan shall be a single plan. The total assets of
the Plan shall be available to provide benefits for any Participant or Inactive
Participant.

Section 1.5. Governing Law. The Plan shall be regulated, construed, and
administered under the laws of the State of West Virginia, except when preempted
by federal law.

Section 1.6. Headings. The headings and subheadings in the Plan have been
inserted for convenience and reference only and are to be ignored in any
construction of the provisions hereof.

Section 1.7. Gender and Number. The masculine gender shall be deemed to include
the feminine, the feminine gender shall be deemed to include the masculine, and
the singular shall include the plural, unless otherwise clearly required by the
context.

 

-2-



--------------------------------------------------------------------------------

Article 2.

Definitions

The following words and phrases, when used herein, shall have the meanings set
forth below unless otherwise clearly required by the context:

Section 2.1. Act. The Employee Retirement Income Security Act of 1974, as it may
be amended from time to time.

Section 2.2. Adjustment Date. Each day that securities are traded on a national
stock exchange.

Section 2.3. Beneficiary. The person or persons designated by a Participant or
Inactive Participant to receive the balance of his account, if any, after his
death.

Section 2.4. Board. The Board of Directors of the Company.

Section 2.5. Break in Service. The failure of a former Employee to complete more
than 500 Hours of Service during a Plan Year. Such break shall be effective as
of the last day of the Plan Year in which such event occurs. A Break in Service
shall not result from a Leave of Absence if the Employee returns to employment
at the end of such Leave of Absence; provided, however, that a leave protected
under the federal Family and Medical Leave Act of 1993, as amended, shall not
constitute a Break in Service.

Section 2.6. Cash Subaccount. The balance posted to the record of each
Participant, Inactive Participant, or Beneficiary consisting of any Employer
contributions, Employee elective deferrals, and rollover contributions made in
cash, cash dividends which have been paid with respect to Employer Stock
allocated to his accounts, and earnings on short term investments deposited in
his Cash Subaccount pending investment in Employer Stock.

Section 2.7. Code. The Internal Revenue Code of 1986, as it may be amended from
time to time.

Section 2.8. Committee. The Administrative Committee as described in Article 11.

Section 2.9. Company. WesBanco, Inc., a corporation organized under the laws of
the State of West Virginia.

Section 2.10. Compensation. Except as provided in Section 10.7, Compensation
shall mean compensation as that term is defined in Section 9.4.

In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, the annual
Compensation of each Participant taken into account in determining allocations
for any Plan Year shall not exceed the dollar limitation specified by Code
Section 401(a)(17)(A), as adjusted for cost-of-living increases in accordance
with Code Section 401(a)(17)(B)) (e.g., $260,000 for the Plan Year beginning
January 1, 2014). Annual Compensation means compensation during the Plan Year or
such other 12-month period

 

-3-



--------------------------------------------------------------------------------

over which Compensation is otherwise determined under the Plan (the
determination period). The cost-of-living adjustment in effect for a calendar
year applies to annual Compensation for the determination period that begins
with or within such calendar year. If a determination period consists of fewer
than 12 months, the annual compensation limit will be multiplied by a fraction,
the numerator of which is the number of months in the determination period, and
the denominator of which is 12.

Solely for purposes of Section 4.3, Compensation for the first Plan Year during
which an Employee participates shall include Compensation paid during the entire
Plan Year. For all other purposes under Article 4, Compensation for the first
year an Employee participates shall include only Compensation paid after his
Entry Date.

Section 2.11. Cost Subaccount. The balance posted to the record of each
Participant, Inactive Participant, or Beneficiary under the Plan consisting of
the average cost of shares of Employer Stock purchased and allocated to his
accounts.

Section 2.12. Date of Employment. The first date on which an Employee completes
an Hour of Service.

Section 2.13. Date of Reemployment. The date on which an Employee completes an
Hour of Service following a termination or Break in Service.

Section 2.14. Employee. Any person who is a common law employee of the Employer
or a Related Employer.

Section 2.15. Employee Deferral Account. The balance posted to the record of
each Participant, Inactive Participant, or Beneficiary consisting of elective
deferrals of the Participant’s Compensation and adjustments as of each
Adjustment Date, less any payments therefrom. Each Employee Deferral Account
shall include, where appropriate, subaccounts that reflect Employee-directed
investments if permitted under Section 9.2.

Section 2.16. Employee Rollover Contribution Account. The balance posted to the
record of each Participant, Inactive Participant, or Beneficiary consisting of
the Participant’s rollovers to the Plan, pursuant to Section 4.4, and
adjustments as of each Adjustment Date. Each Employee Rollover Contribution
Account shall include, where appropriate, subaccounts that reflect
Employee-directed investments if permitted under Section 9.2.

Section 2.17. Employer. The Company and each adopting Related Employer.

Section 2.18. Employer Discretionary Contribution. An Employer discretionary
contribution to the Plan made pursuant to Section 4.3.

Section 2.19. Employer Discretionary Contribution Account. The balance posted to
the record of each Participant, Inactive Participant, or Beneficiary consisting
of his allocated share of Employer Discretionary Contributions and adjustments
as of each Adjustment Date, less any distributions therefrom. An Employer
Discretionary Account will include a Number of Shares Subaccount and a Cash
Subaccount, as applicable.

 

-4-



--------------------------------------------------------------------------------

Section 2.20. Employer Matching Contribution. An Employer matching contribution
to the Plan made pursuant to Section 4.2.

Section 2.21. Employer Matching Contribution Account. The balance posted to the
record of each Participant, Inactive Participant, or Beneficiary consisting of
his allocated share of Employer Matching Contributions and adjustments as of
each Adjustment Date, less any distributions therefrom. Each Employer Matching
Contribution Account shall include, where appropriate, subaccounts that reflect
Employee-directed investments if permitted under Section 9.2.

Section 2.22. Employer Stock. Common stock of the Company.

Section 2.23. Entry Date. The first day of each calendar month.

Section 2.24. Fund. Any of the funds allowed as an investment election under
Section 9.2.

Section 2.25. Highly Compensated Employee. The term Highly Compensated Employee
means highly compensated active Employees and highly compensated former
Employees.

A highly compensated active Employee means any Employee who performs service for
the Employer or a Related Employer and who (a) was a 5-percent owner (within the
meaning of Code Section 416(i)(1) at any time during the Determination Year or
the Look-Back Year; or (b) for the Look-Back Year had compensation from the
Employer or a Related Employer in excess of the dollar threshold specified by
Code Section 414(q)(1)(B)(i), as adjusted for cost-of-living increases in
accordance with Code Section 414(q)(1) (e.g., $115,000 for the Plan Year
beginning January 1, 2014), and was among the highest paid 20% of Employees for
the preceding Plan Year when ranked by Compensation paid for that year
excluding, for purposes of determining the number of such Employees, such
Employees as the Committee may determine on a consistent basis pursuant to Code
Section 414(q)(5).

For purposes of this Section, the Determination Year is the Plan Year for which
the determination is being made, and the Look-Back Year is the 12-month period
immediately preceding the Determination Year.

A highly compensated former Employee is determined based on the rules applicable
to determining highly compensated Employee status as in effect for that
Determination Year, in accordance with Treas. Reg. Section 1.414(q)-lT, Q&A-4,
and other applicable official guidance.

The determination of who is a Highly Compensated Employee, including the number
and identity of Employees in the top-paid group and the compensation that is
considered, will be made in accordance with Code Section 414(q) and regulations
thereunder.

Section 2.26. Hour of Service.

(a) Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Company and any Related Employer. These hours
shall be credited to the Employee for the computation period in which the duties
are performed.

 

-5-



--------------------------------------------------------------------------------

(b) Each hour for which an Employee is paid, or entitled to payment, by the
Company and any Related Employer on account of a period of time during which no
duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty, or leave of absence; provided,
however, that:

(1) No more than 501 hours are required to be credited under this paragraph to
an Employee on account of any single continuous period during which the Employee
performs no duties (whether or not such period occurs in a single computation
period);

(2) An hour for which an Employee is directly or indirectly paid, or entitled to
payment, on account of a period during which no duties are performed is not
required to be credited to the Employee if such payment is made or due under a
plan maintained solely for the purpose of complying with applicable workers’
compensation, unemployment compensation, or disability insurance laws; and

(3) Hours are not required to be credited for a payment which solely reimburses
an Employee for medical or medically-related expenses incurred by the Employee.

(c) Each hour for which back pay, irrespective of mitigation or damages, is
either awarded or agreed to by the Employer or Related Employer. The same hours
shall not be credited both under paragraph (a) or paragraph (b), as the case may
be, and under this paragraph (c). Hours for which back pay is awarded or agreed
to shall be credited to the Employee for the computation period or periods to
which the award or agreement pertains rather than the computation period in
which the award, agreement, or payment is made.

(d) Where the Employer or Related Employer maintains the plan of a predecessor
employer, service for such predecessor employer shall be treated as service with
the Employer or Related Employer.

(e) A salaried Employee who is not paid on an hourly basis shall be credited
with 45 Hours of Service for each week during which the Employee would be
credited with at least one Hour of Service.

(f) Hours under this Section shall be calculated and credited pursuant to U.S.
Department of Labor Regulation Section 2530.200b-2, which is incorporated herein
by reference.

(g) Solely for purposes of determining whether a Break in Service has occurred,
an Employee or former Employee who is absent from work for maternity or
paternity leave shall receive credit either for the Hours of Service, as
described in paragraphs (a) through (f) above, which otherwise would have been
credited to such Employee or former Employee but for such absence, or in any
case in which such Hours of Service cannot be determined, eight Hours of Service
per day of absence. The total

 

-6-



--------------------------------------------------------------------------------

number of Hours of Service credited under this paragraph shall not exceed 501.
Hours of Service pursuant to this paragraph shall be credited in the computation
period during which the absence begins if doing so would prevent an Employee
from incurring a one-year Break in Service in that computation period. In any
other case, these hours shall be credited in the following computation period.
For purposes of this paragraph, an absence from work for maternity or paternity
leave means an absence (1) by reason of pregnancy of the Employee or former
Employee, (2) by reason of the birth of a child of the Employee or former
Employee, (3) by reason of placement of a child with the Employee or former
Employee in connection with the adoption of such child by such Employee or
former Employee, or (4) for purposes of caring for such child for a period
beginning immediately following such birth or placement. Notwithstanding the
above, no credit shall be given for Hours of Service pursuant to this paragraph
unless the Employee or former Employee furnishes sufficient information to the
Plan Administrator or the Committee to establish that the absence is due to
maternity or paternity leave and the number of days of such absence.

(h) Solely for the purpose of determining whether a Break in Service for
participation and vesting purposes has occurred, an Employee or former Employee
who is absent from work due to a Leave of Absence or service in the uniformed
services shall receive credit for 40 Hours of Service per week or eight Hours of
Service per working day; provided, however, that the Employee returns to
employment with the Employer or Related Employer at the end of the Leave of
Absence or within the time period prescribed by law for return from service in
the uniformed services.

Section 2.27. Inactive Participant. Any person who was a Participant and
terminates employment or otherwise ceases to be a Participant but whose interest
in the Trust Fund has not been wholly distributed.

Section 2.28. Leave of Absence. Any absence authorized by the Employer under its
standard personnel practices as applied in a uniform and nondiscriminatory
manner to all persons similarly situated.

Section 2.29. Limitation Year. The Plan Year.

Section 2.30. Nonhighly Compensated Employee. Any Employee who is not a Highly
Compensated Employee.

Section 2.31. Normal Retirement Age. The Participant’s or Inactive Participant’s
65th birthday.

Section 2.32. Normal Retirement Date. The first day of the month coincident with
or next following the date on which a Participant or Inactive Participant
attains Normal Retirement Age.

Section 2.33. Number of Shares Subaccount. The balance posted to the record of
each Participant, Inactive Participant, or Beneficiary consisting of the number
of whole and fractional shares of Employer Stock purchased by or allocated to
his accounts.

 

-7-



--------------------------------------------------------------------------------

Section 2.34. Participant. Every Employee who has met the requirements of
Article 3 and who is not an Inactive Participant.

Section 2.35. Plan. The WesBanco, Inc. KSOP as set forth herein and as it may be
amended from time to time.

Section 2.36. Plan Administrator. The Company.

Section 2.37. Plan Year. The 12-month period ending on December 31 of each year.

Section 2.38. QDRO. A qualified domestic relations order as described in Code
Section 414(p).

Section 2.39. Qualified Employee. Any Employee of an Employer, excluding (a) any
individual who is a “leased employee,” as defined in Code Section 414(n)(2),
(b) any temporary Employee, and (c) any Employee covered by a collective
bargaining agreement between employee representatives and the Employer if
retirement benefits were the subject of good faith bargaining between such
employee representatives and the Employer and if the collective bargaining
agreement does not extend participation in the Plan.

Notwithstanding the immediately preceding sentence, a temporary Employee who has
completed at least 1,000 Hours of Service during an applicable computation
period shall become a Qualified Employee as of the first day of the month
immediately following the last day of such period. For such purposes, such
Employee’s first applicable computation period shall be the 12-month period
beginning on the date he first completes an Hour of Service. Thereafter, such
Employee’s applicable computation period shall be each Plan Year, commencing
with the Plan Year that includes the first anniversary of his Date of Employment
or Date of Reemployment.

Section 2.40. Qualified Matching Contributions. Employer Matching Contributions
that are subject to the distribution and nonforfeitability requirements of Code
Section 401(k) when made.

Section 2.41. Qualified Matching Contribution Account. The balance posted to the
record of each Participant, Inactive Participant, or Beneficiary consisting of
his allocated share of Qualified Matching Contributions and adjustments as of
each Adjustment Date, less any distributions therefrom. Each Qualified Matching
Contribution Account shall include, where appropriate, subaccounts that reflect
Employee-directed investments if permitted under Section 9.2.

Section 2.42. Readily Tradable. “Readily tradable on an established securities
market,” as defined in Treas. Reg. Section 1.401(a)(35)-1(f)(5).

Section 2.43. Related Employer. A corporation which is a member of a controlled
group of corporations (within the meaning of Code Section 1563(a)(1), (a)(2),
and (a)(3)) of which the Company is also a member, any trade or business,
whether or not incorporated, that is under common control (within the meaning of
Code Section 414(c)) with the Company, any member of an affiliated service group
(within the meaning of Code Section 414(m)) that includes the Company, and any
other entity required to be aggregated with the Company pursuant to

 

-8-



--------------------------------------------------------------------------------

regulations prescribed by the Secretary of the Treasury under Code
Section 414(o). For purposes of Sections 9.4 and 9.5, however, the phrase “more
than 50 percent” shall be substituted for the phrase “at least 80 percent” each
place it appears in Code Section 1563(a)(1).

Section 2.44. Trust or Trust Fund. The total of the contributions made pursuant
to the Plan by the Employer and Participants and held by the Trustee in a
separate Trust, increased by any profits or income thereto, and decreased by any
loss or expense incurred in the administration of the Trust and payments
therefrom under the Plan.

Section 2.45. Trustee. The bank, trust company, other financial institution, or
individual or individuals, holding and managing the Fund according to the terms
of the WesBanco Bank, Inc. KSOP Trust Agreement.

Section 2.46. Year of Service. Each Plan Year during which an Employee is
credited with at least 1,000 Hours of Service.

 

-9-



--------------------------------------------------------------------------------

Article 3.

Eligibility and Participation

Section 3.1. Eligibility. All Qualified Employees who were Participants in the
Plan on December 31, 2013, shall continue to participate in the Plan as of
January 1, 2014. Any other Qualified Employee who has completed 60 days of
service after attaining age 21 shall become a Participant at the time specified
in Section 3.2.

Section 3.2. Participation. Any Qualified Employee who has satisfied the
requirements of Section 3.1 shall be eligible to become a Participant on the
Entry Date next following the date on which such requirements are met, unless
such Employee separated from service and did not return to employment before his
Entry Date.

Once a Qualified Employee becomes a Participant, he shall remain a Participant
until his employment with an Employer terminates, regardless of the number of
Hours of Service he completes in a Plan Year.

A Qualified Employee who terminates employment after meeting the requirements of
Section 3.1 and is rehired by an Employer shall be eligible to become a
Participant on the later of his Date of Reemployment or his original Entry Date.

Section 3.3. Transfer to or from Eligible Class of Employees. If a Participant
is no longer a Qualified Employee and becomes an Inactive Participant and
ineligible to participate but has not incurred a Break in Service, such
individual shall be eligible to participate again immediately upon becoming a
Qualified Employee.

If an Employee who is not a Qualified Employee becomes a Qualified Employee,
such Employee shall be eligible to participate on the later of the date he
becomes a Qualified Employee, if such Employee otherwise previously would have
become a Participant, and his original Entry Date.

Section 3.4. Service with a Related Employer. A Participant who transfers
employment to a Related Employer that has not adopted the Plan shall remain
covered by the Plan but shall become an Inactive Participant and share in
Employer contributions only until the end of the Plan Year in which such
transfer occurs. Such contributions shall be determined by taking into account
only Compensation received while a Participant. If an Inactive Participant is
transferred again to the Employer, he shall be eligible to participate in the
Plan on his date of transfer. If an Inactive Participant remains in the employ
of a Related Employer that has not adopted the Plan until his termination of
employment, his benefits shall be calculated based on the provisions of Articles
5 and 7.

Section 3.5. Service as a Leased Employee. Each “leased employee,” within the
meaning of Code Section 414(n)(2), shall be considered an Employee or an
employee of a Related Employer, as appropriate, for purposes of determining
whether the Plan satisfies the minimum coverage requirements of Code
Section 410(b). Notwithstanding the foregoing, a leased employee shall not be so
considered if the leased employee is covered by a money

 

-10-



--------------------------------------------------------------------------------

purchase pension plan providing for a nonintegrated employer contribution of at
least 10 percent of compensation, full and immediate vesting, and immediate
participation, and leased employees do not constitute more than 20 percent of
the Employer’s Nonhighly Compensated Employee work force.

If a leased employee is subsequently hired as an Employee, service while a
leased employee shall be considered when determining such Employee’s Years of
Service.

Section 3.6. Qualified Military Service. Notwithstanding any provisions of the
Plan to the contrary, effective December 12, 1994, the Plan will provide
contributions, benefits, and service credit with respect to qualified military
service in accordance with Code Section 414(u).

In addition, for purposes of any benefit payable to a surviving spouse or a
Beneficiary of a Participant or Inactive Participant, with respect to a
Participant’s or Inactive Participant’s death on or after January 1, 2007, while
the Participant or Inactive Participant was performing qualified military
service (as defined in Code Section 414(u)), the surviving spouse or
Beneficiary, as the case may be, of the deceased Participant or Inactive
Participant shall be entitled to any death benefit (other than benefits that may
have accrued during the period of qualified military service) provided under the
Plan as if the Participant or Inactive Participant had returned to employment
with the Employer and then incurred a termination of employment with the
Employer on account of his death.

 

-11-



--------------------------------------------------------------------------------

Article 4.

Contributions

Section 4.1. Employee Deferrals. A Qualified Employee who has met the
requirements of Section 3.1 may elect to defer whole percentages between 1
percent and 50 percent of his Compensation (or such larger or smaller percentage
as may, from time to time, be set by the Committee) during the Plan Year for
which the election is being made. If such election is not made prior to the
first Entry Date following eligibility, then he shall be eligible to make a
deferral election in accordance with procedures established by the Committee,
such election to be effective as soon as administratively feasible after such
deferral election is made. The election shall specify the percentage to be
deferred and contributed to the Trust.

Notwithstanding the preceding paragraph, any Qualified Employee hired on or
after January 2, 1999, shall be deemed to have elected to defer 1 percent (3
percent, for Qualified Employees hired after December 31, 2003) of his
Compensation into the Plan effective as of the first Entry Date following
completion of the eligibility requirements under Section 3.1 unless the
Qualified Employee makes an affirmative election not to make a deferral
contribution or elects a different deferral amount.

Except as otherwise provided in the next paragraph, in no event shall a
Participant’s deferrals to this Plan or any other qualified plan maintained by
the Employer during any calendar year exceed the dollar limit under Code
Section 402(g) in effect for such calendar year.

Notwithstanding anything in the Plan to the contrary, Participants who would
attain age 50 before the end of the Plan Year shall be eligible to make catch-up
contributions in accordance with, and subject to the limitations of, Code
Section 414(v). Such catch-up contributions shall not be taken into account for
purposes of the provisions of the Plan implementing the required limitations of
Code Sections 402(g) and 415. The Plan shall not be treated as failing to
satisfy the provisions of the Plan implementing the requirements of Code
Sections 401(a)(4), 401(k)(3), 401(k)(11), 410(b), or 416, as applicable, by
reason of the making of such catch-up contributions.

A Participant may change his deferral percentage in accordance with procedures
established by the Committee, effective as soon as administratively feasible
after such change is made.

For purposes of this Section, Compensation used for determining the amount of
any deferral shall be Compensation for the Plan Year for which such election is
made, including any increases in Compensation during the Plan Year.

Deferrals made pursuant to this Section shall be paid to the Trustee and
credited to the Participant’s Employee Deferral Account. Any amounts not elected
to be deferred shall be paid to the Participant as current Compensation.

 

-12-



--------------------------------------------------------------------------------

Notwithstanding the above, a Participant who has received a hardship
distribution described in Section 8.2 shall not be eligible to make deferrals
during the six-consecutive month period beginning on the date of the
distribution.

A Participant may assign to the Plan any deferrals made during a taxable year
that exceed the dollar limitation under Code Section 402(g)(1)(B), as adjusted
for cost-of-living increases in accordance with Code Section 402(g)(4) (e.g.,
$17,500 for the Plan Year beginning January 1, 2014) (“excess deferrals”), by
notifying the Plan Administrator in writing on or before March 1 of the year
following the year in which the deferrals were made of the amount of such excess
deferrals to be assigned to the Plan. A Participant shall be deemed to have
notified the Plan Administrator of excess deferrals to the extent the
Participant has excess deferrals for a taxable year determined by taking into
account only elective deferrals under the Plan and other qualified plans
maintained by the Employer.

Notwithstanding any other provision of the Plan, the excess deferrals assigned
to the Plan, plus any income and minus any loss allocable thereto, shall be
distributed no later than April 15 to any Participant who assigned such excess
deferrals to the Plan for the preceding year.

The income or loss allocable to excess deferrals shall be calculated under the
same method used under Section 9.3 to allocate income or loss to Participants’
accounts. Alternatively, the income or loss allocable to excess deferrals shall
be calculated by multiplying the income or loss allocable to the Participant’s
Employee Deferral Account for the Participant’s taxable year by a fraction, the
numerator of which is the Participant’s excess deferrals for the year and the
denominator of which is the balance of the Participant’s Employee Deferral
Account at the beginning of the taxable year plus the Participant’s deferrals
for the taxable year.

Section 4.2. Employer Matching Contributions. The Employer shall contribute to
the Trust on behalf of each Participant Employer Matching Contributions equal to
100 percent of the first three percent, and 50 percent of the next two percent,
of Compensation deferred by the Participant during the Plan Year (including
catch-up contributions under Section 4.1). The Employer Matching Contributions
shall apply to the Plan Year as a whole, but shall be made and allocated as of
Adjustment Dates in the Plan Year to the Participants who made deferrals of
Compensation during the Plan Year.

Section 4.3. Employer Discretionary Contributions. In addition to Employer
Matching Contributions, the Employer may contribute to the Trust for each Plan
Year such amount as the Board shall determine for such Plan Year; provided,
however, that the total contributions for any such Plan Year shall not exceed
the maximum amount deductible by the Employer for such Plan Year for federal
income tax purposes, including any credit carry-over from one or more prior Plan
Years. Such Employer Discretionary Contributions may be paid to the Trust in
cash or shares of Employer Stock, as determined by the Board.

If an Employee does not receive an allocation due to clerical error or other
reasonable cause, the Employer may contribute to the Trust such amount as the
Committee shall determine, as approved by the Board.

 

-13-



--------------------------------------------------------------------------------

As of the December 31 Adjustment Date, the Employer Discretionary Contributions
and any forfeitures under Article 7 shall be allocated among Participants
employed on the last day of the Plan Year who completed a Year of Service, or
who were on a Leave of Absence during the Plan Year, in the same proportion that
each such Participant’s Compensation bears to the total Compensation of all such
Participants for such Plan Year. Employer Discretionary Contributions and
forfeitures shall be allocated to a Participant’s Employer Discretionary
Contribution Account.

Section 4.4. Rollover Contributions. With the consent of the Committee, a
Qualified Employee who has been a participant in a qualified retirement plan, an
annuity contract under Code Section 403(b), an eligible plan under Code
Section 457(b) that is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state,
or an individual retirement account or annuity described in Code Section 408(a)
or 408(b) (an “eligible plan”), may directly roll over to the Plan all or any
portion of an eligible rollover distribution (other than after-tax
contributions) from such eligible plan. Such rollover contributions will be
fully vested at all times. Any such rollover contributions shall be held in a
separate Employee Rollover Contribution Account in the name of the Participant
and shall reflect the net earnings or net losses of the Trust Fund. However,
such contributions may be commingled for investment purposes and invested in the
same manner as other Trust assets. Notwithstanding the foregoing, no amount may
be transferred to the Plan from another eligible plan if, as a result of such
transfer, the Plan would be required to comply with Code Section 401(a)(11) as a
transferee plan.

An “eligible rollover distribution” is any distribution of all or any portion of
the balance to the credit of the Qualified Employee, except that an eligible
rollover distribution does not include any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the Qualified Employee or the joint
lives (or joint life expectancies) of the Qualified Employee and the Qualified
Employee’s designated Beneficiary, or for a specified period of ten years or
more; any distribution to the extent such distribution is required under Code
Section 401(a)(9); and any hardship distribution.

Section 4.5. Return of Employee Deferrals. Each Participant shall at all times
be fully vested in the amount in his Employee Deferral Account, but a
Participant or his Beneficiary shall be entitled to payment of the amount
credited to such account only upon the occurrence of an event described in; and
in accordance with, this Article 4 or Articles 5, 6, or 7.

Section 4.6. ADP/ACP Tests. The Plan uses the matching safe harbor contributions
method of Section 401(k)(12) of the Code and, therefore, is deemed to satisfy
the actual deferral percentage test requirements of Section 401(k)(3)(A)(ii) of
the Code (“ADP Test Safe Harbor”) and, in accordance with Section 401(m)(11) of
the Code, the actual contribution percentage test requirements of
Section 401(m)(2) of the Code (“ACP Test Safe Harbor”).

(a) The Plan shall satisfy the notice requirement of Treas. Reg.
Section 1.401(k)-3(d).

(b) Except as provided in Treas. Reg. Sections 1.401(k)-3(e) and 1.401(k)-3(f),
the Plan will fail to satisfy the requirements of Section 401(k)(12) of the

 

-14-



--------------------------------------------------------------------------------

Code and this Plan Section for a Plan Year unless such provisions remain in
effect for an entire 12-month Plan Year. Notwithstanding the foregoing, if the
Plan has a short Plan Year as a result of a change in its Plan Year, then the
Plan will not fail to satisfy the requirements of this Plan Section merely
because the Plan Year is less than 12 months, provided that (1) the Plan
satisfied the ADP Test Safe Harbor and ACP Test Safe Harbor requirements for the
immediately preceding Plan Year; and (2) the Plan satisfies the ADP Test Safe
Harbor and ACP Test Safe Harbor requirements (determined without regard to
Treas. Reg. Section 1.401(k)-3(g)) for the immediately following Plan Year (or
for the immediately following 12 months if the immediately following Plan Year
is less than 12 months).

(c) For such period as the ADP Test Safe Harbor contribution being made to the
Plan is an Employer Matching Contribution (or any ACP Test Safe Harbor Employer
Matching Contribution) that is made separately with respect to each payroll
period (or with respect to all payroll periods ending with or within each month
or quarter of a Plan Year) taken into account under the Plan for the Plan Year,
then such Employer Matching Contributions with respect to any Employee elective
deferrals made during a Plan Year quarter must be contributed to the Plan by the
last day of the immediately following Plan Year quarter.

(d) The Company may amend the Plan during a Plan Year to reduce or eliminate
prospectively any or all Employer Matching Contributions (including ADP Test
Safe Harbor Matching Contributions and/or ACP Test Safe Harbor Employer Matching
Contributions), provided that:

(1) The Plan Administrator provides a supplemental notice to Participants which
explains the consequences of the amendment, specifies the amendment’s effective
date, and informs Participants that they will have a reasonable opportunity to
modify their elective deferral elections;

(2) Participants have a reasonable opportunity (including a reasonable period
after receipt of the supplemental notice) prior to the effective date of the
amendment to modify their elective deferral elections; and

(3) The amendment is not effective earlier than the later of (A) 30 days after
the Plan Administrator provides such supplemental notice; or (B) the date the
Company adopts the amendment.

(e) If the Company amends the Plan to eliminate or reduce any Employer Matching
Contribution effective during the Plan Year, the Company shall continue to apply
all of the ADP Test Safe Harbor and ACP Test Safe Harbor requirements of the
Plan until the amendment becomes effective, and also shall apply for the entire
Plan Year (1) the actual deferral percentage test described in Treas. Reg.
Section 1.401(k)-2(a)(1) using the current year testing method described in
Treas. Reg. Section 1.401(k)-2(a)(2)(ii); and (2) the actual contribution
percentage test described in Treas. Reg. Section 1.401(m)-2(a)(1) using the
current year testing method described in Treas. Reg.
Section 1.401(m)-2(a)(2)(ii).

 

-15-



--------------------------------------------------------------------------------

(f) The Company may terminate the Plan during a Plan Year in accordance with the
Plan termination provisions of the Plan and this subsection (f). If the
Company’s termination of the Plan results in a short Plan Year, and the
termination is on account of an acquisition or disposition transaction described
in Section 410(b)(6)(C) of the Code, or if the termination is on account of the
Company’s substantial business hardship that is comparable to a substantial
business hardship described in Section 412(c) of the Code, then the Plan remains
an ADP Test Safe Harbor and ACP Test Safe Harbor Plan, provided that the Plan
satisfies the ADP Test Safe Harbor and ACP Test Safe Harbor provisions through
the effective date of the Plan termination. If the Company terminates the Plan
for any reason other than as described in the preceding sentence, and the
termination results in a short Plan Year, the Company must conduct the
termination under the provisions of subsections (d) and (e), above, except that
the Company need not provide Participants with the right to change their
elective deferral elections.

 

-16-



--------------------------------------------------------------------------------

Article 5.

Benefits

Section 5.1. Normal Retirement and Delayed Retirement Date. A Participant who is
employed by an Employer or Related Employer shall be eligible to retire and
receive a retirement benefit effective as of his Normal Retirement Date. If the
Participant remains in the employ of the Employer after his Normal Retirement
Date, he shall continue to be a Participant in the Plan until his actual
retirement. The Participant’s benefit shall be available for distribution as
soon as administratively feasible after the Adjustment Date coincident with or
next succeeding such retirement.

Section 5.2. Early Retirement. A Participant or Inactive Participant who is
employed by an Employer or Related Employer and who has not attained his Normal
Retirement Date shall be eligible to retire and receive a retirement benefit
effective as of the earlier of (a) the first day of the month following the
later of (1) attainment of age 60 and completion of 15 Years of Service, or
(2) the tenth anniversary of the date he commenced participation in the Plan,
and (b) the date on which he retires pursuant to an early retirement incentive
window offered by the Employer. Subject to the provisions of Section 5.6, the
Participant’s or Inactive Participant’s benefit shall be payable to him pursuant
to Section 5.4.

Section 5.3. Disability Retirement. A Participant or Inactive Participant who is
employed by an Employer or Related Employer and who has not attained his Normal
Retirement Date shall be eligible to retire and receive a retirement benefit
effective as of the first day of the month following the date of the
Participant’s or Inactive Participant’s termination of service with the Company
and all Related Employers as a result of permanent disability. For this purpose,
“permanent disability” shall mean disability for which such Participant or
Inactive Participant is eligible for and receiving Social Security disability
benefits. Subject to the provisions of Section 5.6, such Participant’s or
Inactive Participant’s benefit shall be payable to him pursuant to Section 5.4.

Section 5.4. Method of Settlement. Except as otherwise provided by Section 8.5,
each Participant or Inactive Participant may elect to have his vested account
balance distributed in accordance with Section 5.1, 5.2, 5.3, or 8.1 in a single
lump sum, in approximately equal annual installments, or in a combination
thereof. If distribution is made in installments, the total amount credited to
the accounts of a Participant or Inactive Participant shall remain in the Fund
and shall be adjusted as of each Adjustment Date as provided in the Plan, and
the installments shall be modified annually to reflect such adjustments. If the
Participant or Inactive Participant dies prior to the exhaustion of his
accounts, the payments shall continue to his Beneficiary in the manner chosen by
the Participant or Inactive Participant, subject to the provisions of Article 6.

In no event shall payments under the installment method extend beyond the latest
of the lifetime of the Participant or Inactive Participant, the lifetime of the
Participant or Inactive Participant and the Participant’s or Inactive
Participant’s Beneficiary, the life expectancy of the Participant or Inactive
Participant, or the joint life expectancies of the Participant or Inactive
Participant and his Beneficiary.

 

-17-



--------------------------------------------------------------------------------

The value of any account balance for purposes of any distribution made under
this Plan shall be determined as of the Adjustment Date on which such
distribution is processed.

Section 5.5. Commencement of Benefits.

(a) Unless a Participant or Inactive Participant elects otherwise, benefits
under the Plan must begin no later than the 60th day after the close of the Plan
Year in which the latest of the following events occurs:

(1) the Participant or Inactive Participant attains Normal Retirement Age,

(2) the Participant or Inactive Participant service with the Company and all
Related Employers terminates, or

(3) the tenth anniversary of the year in which the Participant or Inactive
Participant commences participation in the Plan.

A Participant or Inactive Participant may elect to defer payment until his
Required Beginning Date, as defined below.

(b) Benefits for a Participant or Inactive Participant must begin no later than
the earlier of the time specified in paragraph (a) above or the Participant’s or
Inactive Participant’s Required Beginning Date, as defined in paragraph
(c) below.

(c) The Required Beginning Date of a Participant or Inactive Participant is
April 1 of the calendar year following the later of the calendar year in which
the Participant or Inactive Participant attains age 70 1⁄2 or the calendar year
in which the Participant or Inactive Participant retires, except that benefit
distributions to a 5-percent owner must commence by the April 1 of the calendar
year following the calendar year in which the Participant or Inactive
Participant attains age 70 1⁄2.

Notwithstanding the preceding paragraph, any Participant or Inactive Participant
(other than a 5-percent owner) attaining age 70 1⁄2 in calendar years after 1995
and before 1999 may elect by April 1 of the calendar year following the calendar
year in which he attained age 70 1⁄2 (or by December 31, 1997, in the case of a
Participant or Inactive Participant attaining age 70 1⁄2 in 1996) to defer
distributions until the calendar year following the calendar year in which he
retires. If no such election is made, the Participant or Inactive Participant
will begin receiving distributions by the April 1 of the calendar year following
the calendar year in which he attained age 70 1⁄2 (or by December 31, 1997, in
the case of a Participant or Inactive Participant attaining age 70 1⁄2 in 1996).

For purposes of this Section, a Participant or Inactive Participant is
considered a 5-percent owner if he is a 5-percent owner (within the meaning of
Code Section 416(i)(1)) without regard to whether the Plan is top-heavy, in any
Plan Year beginning with the Plan Year in which he attains age 66 1⁄2.

 

-18-



--------------------------------------------------------------------------------

(d) Once distributions have begun to a 5-percent owner under this Section, they
must continue to be distributed, even if the Participant or Inactive Participant
ceases to be a 5-percent owner in a subsequent year.

Section 5.6. Consent Requirement. Notwithstanding any provision of the Plan to
the contrary, no distribution shall commence to a Participant or Inactive
Participant prior to age 65 without the written consent of the Participant or
Inactive Participant, unless his vested account balance does not exceed $5,000.
The consent of the Participant or Inactive Participant shall be obtained in
writing within the 90-day period ending on the “annuity starting date.” The
“annuity starting date” is the first day of the first period for which an amount
is paid as an annuity or in any other form.

The Committee shall notify the Participant or Inactive Participant of his rights
specified in Treas. Reg. Section 1.411(a)-11(c). The election shall be made in
writing no earlier than 90 days, and no later than 30 days, before the benefit
commencement date; provided, however, that distribution may commence less than
30 days after the notice described in the preceding sentence is given, if the
distribution is one to which Code Sections 401(a)(11) and 417 do not apply and
the Plan Administrator clearly informs the Participant or Inactive Participant
that he has a right to a period of at least 30 days after receiving the notice
to consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and the Participant or Inactive
Participant, after receiving the notice, affirmatively elects a distribution.

The value of a Participant’s or Inactive Participant’s vested account balance
for purposes of determining whether such value exceeds $5,000 shall be
calculated without regard to the portion of his vested account balance
attributable to his Employee Rollover Contribution Account.

Notwithstanding the above, if a Participant’s or Inactive Participant’s vested
account balance exceeds $1,000 but does not exceed $5,000, and a distribution is
required to be made to the Participant or Inactive Participant pursuant to
Section 5.2, 5.3, or 8.1 prior to attaining age 65, then if the Participant or
Inactive Participant does not elect to have such distribution paid directly to
an eligible retirement plan specified by the Participant or Inactive Participant
in a direct rollover or to receive the distribution directly, the Plan
Administrator will pay the distribution in a direct rollover to an individual
retirement plan designated by the Plan Administrator.

Section 5.7. Special Required Minimum Distribution Election. Notwithstanding
anything in this Article V to the contrary, a Participant, Inactive Participant,
or Beneficiary who would have been required to receive required minimum
distributions for 2009 but for the enactment of Code Section 401(a)(9)(H) (“2009
RMDs”) and who would have satisfied that requirement by receiving distributions
that are (a) equal to the 2009 RMDs or (b) one or more payments in a series of
substantially equal distributions (that include the 2009 RMDs) made at least
annually and expected to last for the life (or life expectancy) of the
Participant or Inactive Participant, the joint lives (or joint life expectancy)
of the Participant or Inactive Participant and the Participant’s or Inactive
Participant’s designated Beneficiary, or for a period of at least ten years
(“Extended 2009 RMDs) will receive those distributions for 2009 unless the
Participant, Inactive Participant, or Beneficiary chooses not to receive such
distributions. Participants, Inactive Participants, and Beneficiaries described
in the preceding sentence will be given the opportunity to elect to stop
receiving the distributions described in the preceding sentence.

 

-19-



--------------------------------------------------------------------------------

Section 5.8. Direct Rollovers. Notwithstanding any provision of the Plan to the
contrary, a distributee may elect, at the time and in the manner prescribed by
the Committee, to have any portion of an eligible rollover distribution paid
directly to an Eligible Retirement Plan specified by the distributee in a direct
rollover. A direct rollover is a payment by the Plan to the Eligible Retirement
Plan specified by the distributee.

An “eligible rollover distribution” is any distribution of all or any portion of
the balance to the credit of the distributee, except that an eligible rollover
distribution does not include any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
Beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Code Section 401(a)(9); and any
hardship distribution. For purposes of this Section, a portion of a distribution
shall not fail to be an eligible rollover distribution merely because (if
applicable) the portion consists of after-tax employee contributions which are
not includible in gross income. However, such portion may be transferred only to
an individual retirement account or annuity described in Code Section 408(a) or
(b), or to a qualified plan described in Code Section 401(a) or annuity contract
described in Code Section 403(b) that agrees to account separately for amounts
so transferred, including separate accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

An Eligible Retirement Plan is a qualified trust described in Code
Section 401(a); an annuity plan described in Code Section 403(a); an annuity
contract described in Code Section 403(b); an individual retirement account
described in Code Section 408(a); an individual retirement annuity described in
Code Section 408(b); and an eligible plan under Code Section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state, that accepts the
distributee’s eligible rollover distribution and agrees to separately account
for amounts transferred into such plan from this Plan. A distributee may, in
accordance with Code Section 408A(d)(3), elect to make a qualified rollover
contribution to an individual retirement account that is a Roth IRA of any
eligible rollover distribution that may be payable under the Plan to such
distributee.

A “distributee” means a Participant or Inactive Participant. In addition, the
Participant’s or Inactive Participant’s surviving spouse and the Participant’s
or Inactive Participant’s spouse or former spouse who is the alternate payee
under a QDRO, are distributees with regard to the interest of the spouse or
former spouse. Also, a distributee includes the Participant’s or Inactive
Participant’s non-spouse designated Beneficiary. In the case of a non-spouse
Beneficiary, the direct rollover may only be made to an individual retirement
account or annuity described in Code Section 408(a) or (b) that is established
on behalf of the designated Beneficiary and that will be treated as an inherited
IRA pursuant to the provisions of Code Section 402(c)(11).

 

-20-



--------------------------------------------------------------------------------

Article 6.

Death Benefits

Section 6.1. Amount and Payment of Death Benefits. Following the death of a
Participant or Inactive Participant, his Beneficiary shall be entitled to
receive the nonforfeitable balance of the Participant’s or Inactive
Participant’s accounts, if any. Such amount shall be paid to the Beneficiary in
the manner selected by the Beneficiary, subject to Sections 5.4 and 6.3. If no
election is made by the Beneficiary, such amount shall be paid in a lump sum.

Section 6.2. Designation of Beneficiary. Each Participant or Inactive
Participant may name a Beneficiary on a form provided by the Plan Administrator
and delivered to the Plan Administrator. Such designation may include more than
one person with one or more secondary or contingent Beneficiaries and shall be
subject to change upon written request of such Participant or Inactive
Participant in the same manner as the original designation. If a married
Participant or Inactive Participant fails to designate a Beneficiary, he will be
deemed to have designated his spouse as his Beneficiary. If a single Participant
or Inactive Participant fails to name a Beneficiary, payment will be made to his
estate. If a Beneficiary receiving or entitled to receive payment from the Plan
dies before receiving all of the payments due him, payment shall be made to the
contingent Beneficiary, if any, in a lump sum, and if there is no contingent
Beneficiary, payment shall be made to the estate of the Beneficiary in a lump
sum. If a contingent Beneficiary receiving or entitled to receive payment from
the Plan dies, payment shall be made to the estate of the contingent Beneficiary
in a lump sum.

Notwithstanding the above, a married Participant or Inactive Participant shall
be deemed to have designated his spouse as his Beneficiary unless the spouse of
such Participant or Inactive Participant consents in writing to another named
Beneficiary. The spouse’s consent must be witnessed by a Plan representative or
a notary public and must acknowledge the effect of another Beneficiary
designation. Such consent shall not be required if it is established to the
satisfaction of the Plan Administrator that the consent cannot be obtained
because there is no spouse, the spouse cannot be located or such other
circumstances exist as the Secretary of the Treasury may prescribe by
regulations.

Section 6.3. Payment of Death Benefits. Notwithstanding any provision of the
Plan to the contrary, any interest to which a designated Beneficiary is entitled
will be paid (a) over a period not exceeding the later of the lifetime or life
expectancy of the Beneficiary, provided such payment commences within one year
after the Participant’s or Inactive Participant’s death, or (b) in its entirety
within five years after the Participant’s or Inactive Participant’s death. To
the extent that an election under the preceding sentence must be made for 2009,
such election may instead be made in 2010. In addition, the five-year period
shall be determined without regard to calendar year 2009.

Notwithstanding the above, if the spouse of the Participant or Inactive
Participant is the sole designated Beneficiary, the date on which the
distribution must take place shall not be earlier than the date on which the
deceased Participant or Inactive Participant would have attained age 70 1⁄2;
provided, however, that if the surviving spouse dies before the distribution
occurs, this Section shall apply as if the spouse were the Participant or
Inactive Participant. The spouse may elect to have the distribution occur within
the 90-day period following the date of the Participant’s or Inactive
Participant’s death.

 

-21-



--------------------------------------------------------------------------------

If the Participant’s or Inactive Participant’s designated Beneficiary or spouse,
if any, does not survive, or if a single Participant or Inactive Participant
fails to name a Beneficiary, distribution will be made to the Participant’s or
Inactive Participant’s estate within five years after the Participant’s or
Inactive Participant’s death.

Section 6.4. QDRO. For purposes of this Article 6, a former spouse will be
treated as the spouse to the extent provided under a QDRO and Section 13.1.

 

-22-



--------------------------------------------------------------------------------

Article 7.

Vesting

Section 7.1. Vesting.

(a) Each Participant and Inactive Participant shall have a fully vested interest
in his Employee Deferral Contribution Account, Employer Matching Contribution
Account, and Employee Rollover Contribution Account at all times.

(b) Each Participant and Inactive Participant who was hired for the first time
by the Employer prior to January 1, 2007, shall be fully vested in his Employer
Discretionary Contribution Account upon completion of five Years of Service,
attainment of Normal Retirement Age while an Employee, disability retirement, or
death while an Employee, and the Participant or Inactive Participant shall not
be fully vested in such account before any such event. Prior to attaining full
vesting in accordance with the preceding sentence, a Participant or Inactive
Participant shall be vested in the applicable percentage of his Employer
Discretionary Contribution Account, as follows:

 

Number of Years
of Service

   Percentage

less than 2

   0%

2

   20%

3

   40%

4

   60%

5

   100%

(c) Each Participant or Inactive Participant hired for the first time by the
Employer after December 31, 2006, shall be fully vested in his Employer
Discretionary Contribution Account upon completion of six Years of Service,
attainment of Normal Retirement Age while an Employee, disability retirement, or
death while an Employee, and the Participant or Inactive Participant shall not
be fully vested in such account before any such event. Prior to attaining full
vesting in accordance with the preceding sentence, a Participant or Inactive
Participant shall be vested in the applicable percentage of his Employer
Discretionary Contribution Account as follows:

 

Number of Years
of Service

   Percentage

less than 2

   0%

2

   20%

3

   40%

4

   60%

5

   80%

6 or more

   100%

 

-23-



--------------------------------------------------------------------------------

Section 7.2. Amendment of Vesting Schedule. No amendment to the Plan shall have
the effect of decreasing a Participant’s or Inactive Participant’s vested
percentage, or eliminating an optional form of distribution, as of the later of
the date the amendment is adopted or the date it becomes effective. If the
vesting schedule is amended, each Participant or Inactive Participant with at
least three Years of Service may elect to have his vested percentage determined
under the Plan prior to amendment during the 60-day period beginning on the
latest of (a) the date the amendment is adopted, (b) the date the amendment
becomes effective, or (c) the date the Participant or Inactive Participant
receives notice of the amendment from the Plan Administrator. With respect to
each Participant’s or Inactive Participant’s account balance as of the later of
the adoption or effective date of the amendment, the vested percentage of the
Participant or Inactive Participant will be the greater of the vested percentage
under the old vesting schedule or the vested percentage under the new vesting
schedule.

Section 7.3. Forfeitures. If a Participant’s or Inactive Participant’s Employer
Discretionary Contribution Account is not vested, it will be forfeited as of the
December 31 Adjustment Date of the Plan Year in which the Participant’s or
Inactive Participant’s fifth consecutive Break in Service occurs. The amount of
any such forfeiture shall be deducted first from the Participant’s or Inactive
Participant’s Cash Subaccount, and then from his Number of Shares Subaccount.
All forfeitures shall be reallocated to the Employer Discretionary Contribution
Accounts of the remaining Participants as of such Adjustment Date as provided in
Section 4.3.

Section 7.4. Vesting upon Reemployment. If a former Employee, who at the time of
a Break in Service had any vested interest under the Plan, is rehired by an
Employer or Related Employer, such rehired Employee’s Years of Service shall
include all Years of Service before and after the Break in Service. If a former
Employee, who at the time of a Break in Service had no vested interest under the
Plan, is rehired by an Employer or Related Employer, such rehired Employee’s
Years of Service before the Break in Service shall be excluded if his number of
consecutive Breaks in Service equals or exceeds five.

 

-24-



--------------------------------------------------------------------------------

Article 8.

Distributions

Section 8.1. Termination of Employment before Retirement. If a Participant or
Inactive Participant terminates employment with the Company and all Related
Employers before he is eligible for a retirement benefit, and his vested
interest in all his accounts exceeds $5,000, then his interest shall be held in
the Trust until the earlier of the date he elects an early retirement benefit
according to Section 5.2 or reaches his Normal Retirement Date, unless he elects
an earlier distribution as provided below. At that time, benefits will be paid
as provided in Article 5.

Section 8.2. Hardship Distributions. In case of hardship, a Participant may
apply to the Committee for distribution of all or a portion of his deferral
contributions to his Employee Deferral Account. As used in this Section, a
“hardship” will be deemed to exist if the distribution is necessary in light of
immediate and heavy financial needs of the Participant and funds to alleviate
such financial needs are not reasonably available from other resources of the
Participant.

A distribution will be deemed to be made on account of an immediate and heavy
financial need of the Participant only if the distribution is on account of:

(a) Expenses for or necessary to obtain medical care that would be deductible by
the Participant under Code Section 213(d), for the Participant, the
Participant’s spouse, or any dependent of the Participant (determined without
regard to whether the expenses exceed 7.5% of adjusted gross income);

(b) Costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

(c) Payment of tuition, related educational fees, and room and board expenses
for up to the next 12 months of post-secondary education for the Participant or
his spouse, children or dependents (as defined in Code Section 152, without
regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B));

(d) Payments necessary to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage of the Participant’s
principal residence;

(e) Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152, without
regard to Code Section 152(d)(1)(B)); or

(f) Expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income).

 

-25-



--------------------------------------------------------------------------------

A distribution deemed to be necessary to satisfy an immediate and heavy
financial need of a Participant is not reasonably available from other resources
of the Participant if all of the following requirements are satisfied:

(1) The distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant. The amount of an immediate and heavy
financial need may include any amount necessary to pay any federal, state, or
local income taxes or penalties reasonably anticipated to result from the
distribution.

(2) The Participant has obtained all other currently available distributions,
(including distribution of ESOP dividends under Code Section 404(k) but not
hardship distributions), and all nontaxable (at the time of the loan) loans
currently available under all plans maintained by the Employer or Related
Employers.

(3) The Participant shall be prohibited from making any contributions to the
Plan for a period of six months after receipt of the hardship distribution, and
shall similarly be prohibited, under the terms of the applicable plan or an
otherwise legally enforceable agreement, from making any contributions to all
other plans (within the meaning of Treas. Reg. Section 1.401(k)-1(d)(3)(iv)(F))
maintained by the Employer or Related Employers for a period of at least six
months after receipt of the hardship distribution.

If the Committee, based on the above standards, reasonably determines that a
hardship exists or is imminent, it may direct the distribution of hardship
benefits. The hardship distribution shall be made in a lump sum payment and
shall not cause a suspension of Employer contributions, unless otherwise
required as a condition of receiving such distribution.

The amount of any hardship distribution under this Section shall not exceed the
amount as determined by the Committee to be sufficient to alleviate the
hardship.

The Committee shall apply the provisions of this Section on a uniform and
consistent basis to all Participants in similar circumstances and shall make any
rules and regulations, prescribe the use of such forms, and exercise any other
powers it deems necessary properly to carry out the provision and intent of this
Section.

Section 8.3. Distributions Prior to Termination of Employment. A Participant or
Inactive Participant who has reached age 59 1⁄2 may elect to receive all or any
part of his vested account balance without regard to whether he has terminated
employment.

Section 8.4. QDRO Distributions. Notwithstanding anything above, a Participant’s
or Inactive Participant’s interest in his accounts may be paid out immediately
to an alternate payee under a QDRO pursuant to Section 13.1.

Section 8.5. Small Payments. Subject to Section 5.6, if a Participant’s or
Inactive Participant’s vested interest in all his accounts does not exceed
$5,000, then his interest shall be paid to him in a lump sum as soon as
administratively feasible after his employment with the Company and all Related
Employers terminates.

 

-26-



--------------------------------------------------------------------------------

If a terminated Participant’s or Inactive Participant’s vested interest exceeds
$5,000, he may request a distribution to be paid in accordance with Section 5.4
as soon as administratively feasible after his employment terminates.

The value of a Participant’s or Inactive Participant’s vested account balance
for purposes of determining whether such value exceeds $5,000 shall be
calculated without regard to the portion of his vested account balance
attributable to his Employee Rollover Contribution Account.

 

-27-



--------------------------------------------------------------------------------

Article 9.

Accounts

Section 9.1. Committee Responsibility. The Committee shall determine the
Participants, Inactive Participants, and Beneficiaries who are entitled to one
or more of the allocations hereinafter described, and it shall, as of each
Adjustment Date, prepare a statement showing the information necessary to make
the proper allocation. This information shall include the full names of all
Participants, Inactive Participants, and Beneficiaries, the amount of Employer
Matching Contributions and Employer Discretionary Contributions, the amount of
each Participant’s deferral and rollover contributions, and the names of the
Inactive Participants whose employment has terminated.

The Committee shall maintain for each Participant and Inactive Participant a
separate Employee Deferral Account to record his interest in the Trust Fund
attributable to his deferrals, a separate Employer Matching Contribution Account
to record his interest in the Trust Fund attributable to Employer Matching
Contributions, a separate Employer Discretionary Contribution Account to record
his interest in the Trust Fund attributable to Employer Discretionary
Contributions, and a separate Employee Rollover Contribution Account to record
his interest in the Trust Fund attributable to Employee rollover contributions.

The accounts of each Participant and Inactive Participant shall be made up of
subaccounts reflecting his investment elections. Each subaccount shall be
adjusted as provided in Section 9.3.

Section 9.2. Investment Elections. Each Participant and Inactive Participant
shall elect the manner in which his deferral contributions, Employer Matching
Contributions, and rollover contributions, as well as his Employee Deferral
Account, Employer Matching Contribution Account, and Employee Rollover
Contribution Account, are to be invested. Investment elections shall be made in
one percent increments according to uniform procedures established by the
Company.

The Company shall, from time to time, designate the investment funds available
for investments pursuant to this Section.

Section 9.3. Account Adjustments. The accounts of each Participant, Inactive
Participant, and Beneficiary shall be valued based on the value or number of
shares of each Fund comprising such accounts. The fair market value of each Fund
shall be determined each Adjustment Date. When a Participant’s accounts are
credited with an allocation of any Employee elective deferrals, Employer
contributions, and rollover contributions in accordance with the terms of the
Plan, the value of such allocation shall be used to purchase units or shares and
added to such Participant’s accounts. When any distribution, withdrawal, or
transfer among Funds is charged against the accounts of a Participant, Inactive
Participant, or Beneficiary in accordance with the terms of the Plan, the number
of units or shares equal in value to the amount paid from such accounts shall be
deducted from the outstanding units or shares.

 

-28-



--------------------------------------------------------------------------------

Section 9.4. Limitation on Annual Additions. Notwithstanding the foregoing, and
except as provided in Section 4.1 and Code Section 414(v), annual additions to
each Participant’s accounts under all defined contribution plans sponsored by
the Company and any Related Employer for any Limitation Year shall not exceed
the lesser of the dollar limit under Code Section 415(c)(1)(A), as adjusted to
reflect any cost of living increases pursuant to Code Section 415(d) (e.g.,
$52,000 for the Plan Year beginning January 1, 2014), or 100 percent of the
Participant’s Compensation (as defined below) for such Limitation Year;
provided, however, that if no more than one-third of the Employer Discretionary
Contributions for a Plan Year that are deductible under Code Section 404(a)(9)
are allocated to Highly Compensated Employees, such limits shall not apply to
forfeitures of Employer Stock acquired with the proceeds of a loan pursuant to
Article 16 or Employer Discretionary Contributions that are deductible under
Code Section 404(a)(9)(B) and charged against a Participant’s account. If the
annual additions to a Participant’s accounts nevertheless exceeds the amount
that may be applied for the Participant’s benefit under the limitations
described in the preceding sentence, the limitations shall be satisfied using
any appropriate correction method provided under the Internal Revenue Service
Employee Plans Compliance Resolution System, or any successor program, as
described in the Preamble to the final regulations under Section 415 of the Code
issued on April 4, 2007.

Compensation, for purposes of this Section, shall mean a Participant’s earned
income, wages, salaries, fees for professional services, and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer and (solely for purposes of Code Section 415) Related Employers to the
extent that the amounts are includable in gross income (including, but not
limited to, commissions paid salesmen, compensation for services on the basis of
a percentage of profits, commissions on insurance premiums, tips, bonuses,
fringe benefits, reimbursements, and expense allowances), and excluding the
following:

(a) Company or Related Employer contributions to a plan of deferred compensation
which are not included in the Employee’s gross income for the taxable year in
which contributed or contributions by the Company or Related Employer under a
simplified employee pension plan to the extent such contributions are deductible
by the Employee, or any distributions from a plan of deferred compensation;

(b) Amounts realized from the exercise of a nonqualified stock option, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

(c) Amounts realized from the sale, exchange, or other disposition of stock
acquired under a qualified stock option;

(d) Other amounts which received special tax benefits, or contributions made by
the Company or Related Employer (whether or not under a salary reduction
agreement) towards the purchase of an annuity described in Code Section 403(b)
(whether or not the amounts are actually excludable from the gross income of the
Employee).

 

-29-



--------------------------------------------------------------------------------

For purposes of applying the limitations of this Section, Compensation paid or
made available during such Limitation Year shall include any elective deferral
(as defined in Code Section 402(g)(3)), and any amount which is contributed or
deferred by the Employer at the election of the Employee and which is not
includible in the gross income of the Employee by reason of Code Sections 125,
132(f), or 457.

Compensation for any Limitation Year is the Compensation actually paid or
includable in gross income during such year. Compensation for a Limitation Year
shall also include Compensation paid by the later of two and one-half
(2 1⁄2) months after a Participant’s severance from employment with the Company
and all Related Employers or the end of the Limitation Year that includes the
date of the Participant’s severance from employment, if:

(a) the payment is regular compensation for services during the Participant’s
regular working hours, or compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments, and, absent a severance from employment, the
payments would have been paid to the Participant while he continued in
employment;

(b) the payment is for unused accrued bona fide sick, vacation, or other leave
that the Participant would have been able to use if employment had continued; or

(c) the payment is received by the Participant pursuant to a nonqualified
unfunded deferred compensation plan and would have been paid at the same time if
employment had continued, but only to the extent includible in the Participant’s
gross income.

Notwithstanding the preceding paragraph, Compensation shall also include
payments to an individual who does not currently perform services for the
Company or any Related Employer by reason of qualified military service (within
the meaning of Code Section 414(u)(1)) to the extent these payments do not
exceed the amounts the individual would have received if the individual had
continued to perform services for the Company or any Related Employer rather
than entering qualified military service.

Any payments not described in the preceding two paragraphs shall not be
considered Compensation for purposes of this Article if paid after severance
from employment with the Company and all Related Employers.

Back pay, within the meaning of Treas. Reg. Section 1.415(c)-2(g)(8), shall be
treated as Compensation for the Limitation Year to which the back pay relates to
the extent the back pay represents wages and compensation that would otherwise
be included under this definition.

Compensation for any Limitation Year shall not include any amounts that exceed
the compensation limit under Code Section 401(a)(17) that applies to that
Limitation Year.

Annual additions shall mean the aggregate of Employer contributions, Employee
elective deferrals, forfeitures, and the Participant’s voluntary contributions
allocated to each Participant’s account during the Limitation Year (excluding
any catch-up contributions, rollover contributions, loan repayments, and other
amounts excluded as annual additions in accordance with Code

 

-30-



--------------------------------------------------------------------------------

Section 415 and Treasury regulations thereunder), and forfeitures allocated to
each Participant’s accounts under the Plan and any other plan that is required
to be aggregated with the Plan under Code Section 415 during the Limitation Year
in question. Annual additions shall also include amounts allocated, after
March 31, 1984, to an individual medical account, as defined in Code
Section 415(l)(2), which is part of a pension or annuity plan maintained by the
Company or any Related Employer, and amounts derived from contributions paid or
accrued after December 31, 1985, in taxable years ending after such date, which
are attributable to post-retirement medical benefits allocated to the separate
account of a “key employee,” as defined in Code Section 419A(d)(3), under a
welfare benefit fund, as defined in Code Section 419(e), maintained by the
Company or any Related Employer.

Section 9.5. Loans to Eligible Participants, Inactive Participants, and
Beneficiaries.

(a) At the request of a Participant, Inactive Participant, or Beneficiary to
whom loans must be made available under U.S. Department of Labor regulations,
the Committee, in its sole discretion, may lend such individual an amount which,
when added to the individual’s outstanding loans from this Plan and any other
plan maintained by this Employer or a Related Employer, is not in excess of the
lesser of:

(1) $50,000, reduced by the excess (if any) of:

(A) The highest outstanding balance of loans from the Plan during the one-year
period ending on the day before the date on which such loan was made, over

(B) The outstanding balance of loans from the Plan on the date on which such
loan was made, or

(2) 50 percent of his vested interest in his account balances as of the
Adjustment Date coinciding with or immediately preceding the date of the loan.

In no event, however, shall a loan be made to an individual if the granting of
such loan would cause the Plan to violate the nondiscrimination requirements of
Code Section 401(a)(4). All decisions by the Committee on loan applications
shall be made on a reasonably equivalent, uniform, and nondiscriminatory basis.
However, the Committee may apply different terms and conditions for eligible
borrowers who are not actively employed by the Employer, or for whom payroll
deduction is not available, and the Committee may change the terms of an
outstanding loan to the extent required by applicable law.

(b) All loans made pursuant to paragraph (a) above must be in accordance with
the following loan procedures:

(1) Responsible Party. The Committee shall be responsible for all loans made
under the Plan. The Committee may, however, establish a loan committee to assist
the Committee in administering the loan program.

 

-31-



--------------------------------------------------------------------------------

(2) Loan Application. An application for a loan shall be made to the Committee’s
representative in a form approved by the Committee.

(3) Amount of Loan. The minimum loan amount shall be $1,000. The maximum loan
amount shall be governed by this Section.

(4) Interest Rate. Each loan shall bear interest at a reasonable rate
established by the Committee as of the date the loan is made. Such rate must be
commensurate with the interest rates charged by persons in the business of
lending money for loans that would be made under similar circumstances.

(5) Term of Loan. Except as otherwise provided below, the term of any loan shall
be set by mutual agreement between the Committee and the borrower, but such term
shall in no event exceed five years. Notwithstanding the above, the term of any
loan used to acquire a principal residence of the borrower may exceed five
years, but shall in no event exceed ten years.

(6) Collateral. Each loan shall be made against collateral, such collateral
being the assignment of up to 50 percent of the borrower’s entire right, title,
and vested interest in and to his Employee Deferral Account, Employer Matching
Contribution Account, and Employee Rollover Contribution Account supported by
the borrower’s promissory note for the amount of the loan, including interest,
payable to the order of the Trustee. For loans used to acquire a principal
residence of the borrower, additional collateral in the form of a mortgage
against the principal residence in question may be required.

(7) Loan Repayment. Repayment of loans shall be made in equal quarterly,
monthly, semi-monthly, or weekly installments by payroll deduction, cash, or
both as specified in the loan agreement. Substantially level amortization (with
payments not less frequently than quarterly) is required over the term of the
loan. A borrower who is on an unpaid leave of absence must continue to make loan
repayments.

(8) Number of Loans. A borrower may have only two loans outstanding at any one
time. A borrower may receive more than one loan per year.

(9) Effect on Plan Assets. In the event of a loan, the amount of such loan shall
be removed first from the borrower’s Employee Deferral Account, and then from
his Employer Matching Contribution and Employee Rollover Contribution Account,
and transferred to a special loan account in the name of the borrower. As of
each Adjustment Date following the making of the loan and until the loan is
repaid, all payments on the loan, including interest, shall be reallocated from
the borrower’s loan account to the accounts specified in the preceding sentence
in the same order of removal in accordance with the borrower’s investment
election in effect at that time.

 

-32-



--------------------------------------------------------------------------------

(10) Default. In the event payments of principal and interest are not made on a
timely basis, the Committee may either call the loan in full or charge a late
penalty fee at such rate as the Committee shall establish from time to time. If
a loan is called due to a default in payment of principal and interest, the
outstanding balance of the loan plus interest will be deducted from the
borrower’s loan account at the time the borrower or his Beneficiary receives a
distribution from the Plan.

(11) Loan Acceleration. All loans which a borrower has outstanding will be
immediately due and payable if the borrower terminates employment. At that time,
the current outstanding balance of such loans, including interest, will be
deducted from his loan account.

(12) Loan Origination Fee. Each borrower shall be assessed a loan origination
fee in such amount as the Committee shall determine which shall be collected at
the time the loan is made.

(13) Modification of Loan Procedures. The Committee may from time to time add
to, delete, or otherwise modify these loan procedures in such manner as the
Committee deems appropriate.

 

-33-



--------------------------------------------------------------------------------

Article 10.

Top-Heavy Plan Provisions

Section 10.1. Determination Date. If, as of the Determination Date, the Plan is
a Top-Heavy Plan, as defined in Section 10.2, the provisions of this Article 10
shall apply.

The Determination Date with respect to any Plan Year shall be the last day of
the preceding Plan Year.

Section 10.2. Top-Heavy Plan.

(a) The Plan shall be considered a Top-Heavy Plan if, as of the Determination
Date, either:

(1) the aggregate of all account balances of Key Employees under the Plan
exceeds 60 percent of the sum of all accounts of all Employees under the Plan
excluding former Key Employees; or

(2) the Plan is part of a Top-Heavy Group, as defined in Section 10.5.

Notwithstanding anything in this paragraph (a) to the contrary, if the Plan is
part of an aggregation group, as defined in Section 10.5, that is found not to
be Top-Heavy, then the Plan shall not be a Top-Heavy Plan.

(b) When determining whether the Top-Heavy rules apply for any Plan Year:

(1) Rollover contributions initiated by an Employee and accepted by the Plan
after December 31, 1983, will not be recognized with respect to the Plan if such
contributions came from a plan not maintained by the Employer or a Related
Employer.

(2) Any account balances for an Employee who is not currently a Key Employee,
but at one time was a Key Employee, shall not be recognized for the Plan Year
ending on the Determination Date.

(3) The account balances for an Employee shall include aggregate distributions
made with respect to such Employee under the Plan during the 1-year period
ending on the Determination Date, except for the distributions made to former
Key Employees excluded above, and distributions rolled over to a plan maintained
by the Employer or a Related Employer. The preceding sentence shall also apply
to distributions under a terminated plan which, had it not been terminated,
would have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In
the case of a distribution made for a reason other than severance from
employment, death, or disability, this provision shall be applied by
substituting “5-year period” for “1-year period.”

 

-34-



--------------------------------------------------------------------------------

(4) If an individual has not performed any services for the Employer or Related
Employer at any time during the 1-year period ending on the Determination Date,
any accrued benefit or account balance for such individual shall not be taken
into account.

Section 10.3. Key Employee. “Key Employee” shall mean any Employee or former
Employee (including any deceased Employee) who at any time during the Plan Year
that includes the Determination Date was an officer of the Employer or Related
Employer having annual Compensation greater than the dollar limit under Code
Section 416(i)(1)(A)(i), as adjusted under Code Section 416(i)(1) (e.g.,
$170,000 for the Plan Year beginning January 1, 2014); a 5-percent owner of the
Employer or Related Employer; or a 1-percent owner of the Employer or Related
Employer having annual Compensation of more than $150,000. For this purpose,
annual Compensation means Compensation within the meaning of Code
Section 415(c)(3).

For purposes of this Section, “Employee” shall mean any Employee of the Employer
or any employee of a Related Employer if the Plan is part of a Top-Heavy Group
with the plan of a Related Employer. “Key Employee” shall include any
Beneficiary of a Key Employee, and former Key Employee shall include any
Beneficiary of a former Key Employee.

For purposes of this Section, the constructive ownership rules of Code
Section 318 shall be applied by substituting “5 percent” for “50 percent” in
Code Section 318(a)(2).

For purposes of determining 1 percent and 5 percent ownership, the aggregation
rules of Code Section 414(b), (c), and (m) shall not apply.

Notwithstanding anything above, the criteria used in the determination of Key
Employees shall be consistent with Code Section 416(i) and the applicable
regulations and other guidance of general applicability issued thereunder.

Section 10.4. Non-Key Employee shall mean any Employee who is not a Key
Employee.

Section 10.5. Top-Heavy Group.

(a) “Top-Heavy Group” shall mean an aggregation group where the sum, as of the
Determination Date, of

(1) the present value of the cumulative accrued benefits for Key Employees under
any defined benefit plan included in the group, and

(2) the account balances of Key Employees under any defined contribution plan
included in the group,

exceeds 60 percent of the same amount determined for all Employees, excluding
former Key Employees, under all plans included in the group. If the
Determination Date for each plan in the aggregation group is not the same, then
the top-heavy status of the group will be determined by adding the results for
each separate plan that fall within the same calendar year. All plans maintained
by the Company and Related Employers (including plans that have terminated)
during the 5-year period ending on a Determination Date must be considered in
determining the Top-Heavy Group as of that Determination Date.

 

-35-



--------------------------------------------------------------------------------

(b) The aggregation group must include:

(1) any plan of the Employer or a Related Employer in which a Key Employee is a
participant, and

(2) any plan of the Employer or a Related Employer on which a plan covering a
Key Employee depends for qualification under the requirements of Code
Section 401(a)(4) or 410.

At the election of the Company, the aggregation group also may include any plan
of the Employer or a Related Employer not required to be included in an
aggregation group if such group would continue to meet the qualification
requirements of Code Sections 401(a)(4) and 410. If such aggregation group is
found not to be Top-Heavy, then no plan shall be considered Top-Heavy. If such
aggregation group is found to be Top-Heavy, then all plans in the group, except
the plan which was not required to be included, will be considered Top-Heavy.

Section 10.6. Minimum Contributions and Benefits for Top-Heavy Plans. If the
Plan is or becomes a Top-Heavy Plan, then, notwithstanding the provisions of
Articles 4 and 9, and except as provided in the next paragraph of this Section,
the minimum Employer contribution for each Plan Year during which the Plan is a
Top-Heavy Plan allocated to each Participant employed by the Employer on the
last day of the Plan Year who is a Non-Key Employee shall be three percent of
each such Non-Key Employee’s Compensation. The minimum Employer contribution
shall be provided to each such Participant regardless of the number of Hours of
Service he completes during the Plan Year.

This minimum Employer contribution shall not exceed the percentage of
contribution made, or required to be made, for such Plan Year on behalf of the
Key Employee for whom such percentage is the highest. The highest percentage
shall be determined for each Key Employee by dividing the Employer contribution
for such Key Employee by his Compensation.

For the purposes of this Section, amounts contributed as a result of a salary
reduction agreement shall be counted as Employer contributions when determining
contributions made on behalf of Key Employees.

Employer Matching Contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of Code Section 416(c)(2) and
the Plan.

Section 10.7. Top-Heavy Compensation. “Top-Heavy Compensation” shall mean
compensation as defined in Code Section 415(c)(3).

Section 10.8. Top-Heavy Year of Service. Top-Heavy Year of Service shall mean a
Year of Service excluding Plan Years in which the Plan was not a Top-Heavy Plan
and further excluding Years of Service completed in a Plan Year beginning before
January 1, 1984.

 

-36-



--------------------------------------------------------------------------------

Section 10.9. Top-Heavy Group Minimum Contribution. In the case of a Top-Heavy
Group consisting of both defined benefit and defined contribution plans, the
required minimum Employer contribution for each Top-Heavy Plan Year shall be
satisfied by the two percent minimum benefit under the defined benefit plan of
the Employer or Related Employer, or a minimum contribution to this Plan equal
to five percent of Compensation if the minimum two percent benefit under the
defined benefit plan is not provided.

The required minimum accrued benefit or Employer contribution for each Top-Heavy
Year of Service for Employees who do not participate in this Plan but who
participate in another plan of the Top-Heavy Group shall be satisfied by
providing the minimum accrued benefit or contribution under that plan.

If the Employer or Related Employer maintains another qualified plan which
provides a minimum benefit or contribution, then the minimum benefit or
contribution provided under the Plan shall not, when combined with the benefit
or contribution provided by the other plan, exceed the amount required by Code
Section 416(c).

Section 10.10. Top-Heavy Minimum Vesting. If the Plan is or becomes a Top-Heavy
Plan, then, notwithstanding the provisions of Article 7, a Participant’s or
Inactive Participant’s Employer Discretionary Contribution Account shall be 100
percent vested after three Years of Service.

Years of Service for the purposes of vesting in a Top-Heavy Plan shall include
all Years of Service, including years prior to January 1, 1984, as well as years
during which the Plan is not considered to be a Top-Heavy Plan. When the Plan
becomes a Top-Heavy Plan, however, the account balance of any Employee who does
not complete one Hour of Service after the Plan becomes Top-Heavy shall not be
subject to the minimum vesting schedule for Top-Heavy Plans.

When the Plan ceases to be a Top-Heavy Plan, the vesting schedule shall revert
to the schedule specified in Article 7. Such reversion shall be considered a
vesting schedule amendment that is subject to the provisions of Section 7.2.

 

-37-



--------------------------------------------------------------------------------

Article 11.

Administration by Committee

Section 11.1. Membership of Committee. The administrative Committee shall
consist of not less than three or more than seven individuals who shall be
appointed by the Board to serve at the pleasure of the Board. Any member of the
Committee may resign, and his successor, if any, shall be appointed by the
Board. The Committee shall be responsible for the general administration and
interpretation of the Plan and for carrying out its provisions, except to the
extent all or any of such obligations are specifically imposed on the Trustee or
the Board. The Committee shall constitute a named fiduciary under the Plan.

Section 11.2. Committee Officers; Subcommittees. The members of the Committee
shall elect a Chairman and may elect an acting Chairman. They shall also elect a
Secretary and may elect an acting Secretary, either of whom may but need not be
a member of the Committee. The Committee may appoint from its membership such
subcommittees with such powers as the Committee shall determine and may
authorize one or more of its members or any agent to execute or deliver any
instrument or to make any payment in behalf of the Committee.

Section 11.3. Committee Meetings. The Committee shall hold such meetings upon
such notice, at such places and at such intervals as it from time to time may
determine. Notice of meetings shall not be required if notice is waived in
writing by all members of the Committee in office at the time or if all such
members are present at the meeting.

Section 11.4. Transaction of Business. A majority of the members of the
Committee in office at the time shall constitute a quorum for the transaction of
business. All resolutions or other actions taken by the Committee at any meeting
shall be by vote of a majority of those present and entitled to vote.
Resolutions may be adopted or other action taken without a meeting upon written
consent thereto signed by all members of the Committee.

Section 11.5. Committee Records. The Committee shall maintain full and complete
records of its deliberations and decisions. Its records shall contain all
relevant data pertaining to individual Participants, Inactive Participants, and
Beneficiaries and their rights under the Plan and in the Fund.

Section 11.6. Establishment of Rules. Subject to the limitations of the Plan and
the Act, the Committee from time to time may establish rules and by-laws for the
administration of the Plan and the transaction of its business.

Section 11.7. Conflicts of Interest. No individual member of the Committee shall
have any right to vote or decide upon any matter relating solely to himself or
to any of his rights or benefits under the Plan (except that such member may
sign unanimous written consent to resolutions adopted or other action taken
without a meeting).

Section 11.8. Authority to Interpret. The Committee shall have the duty and
complete discretionary authority to interpret and construe the provisions of the
Plan and to decide any dispute which may arise regarding the rights of
Participants, Inactive Participants, and Beneficiaries thereunder, which
determinations shall apply uniformly to all persons similarly situated and shall
be binding and conclusive upon all interested persons.

 

-38-



--------------------------------------------------------------------------------

Section 11.9. Third Party Advisors. The Committee may engage an attorney,
accountant, or any other technical advisor to perform such duties as may be
required in connection with the operation of the Plan and may employ such
clerical and related personnel as the Committee shall deem requisite or
desirable in carrying out the provisions of the Plan.

Section 11.10. Compensation of Members. No fee or compensation shall be paid to
any member of the Committee for his services as such.

Section 11.11. Plan Expenses. The Committee shall be entitled to authorize
payment out of the Trust Fund for its reasonable expenses properly and actually
incurred in the performance of its duties in the administration of the Plan,
including the expenses of third party advisors and any expenses incurred in the
daily administration of the Plan. Reasonable Plan expenses may be assessed
directly against the accounts of Participants and Inactive Participants who have
terminated employment with the Company and all Related Employers.

 

-39-



--------------------------------------------------------------------------------

Article 12.

Allocation of Responsibilities among Named

Fiduciaries, Management of Funds, and

Amendment or Termination of Plan

Section 12.1. Allocation of Responsibilities. The responsibilities allocated to
the named fiduciaries are as follows:

(a) Board:

(1) to amend the Plan;

(2) to appoint and remove members of the Committee;

(3) to appoint and remove Trustees under the Plan;

(4) to determine the amount to be contributed to the Plan by the Employer; and

(5) to terminate the Plan.

(b) Committee:

(1) to interpret the provisions of the Plan and determine the rights of
Participants, Inactive Participants, and Beneficiaries;

(2) to administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another named
fiduciary or other person or persons as provided in the Plan;

(3) to account for the accounts of Participants and Inactive Participants; and

(4) to direct the Trustee in the distribution of Trust assets.

(c) Plan Administrator:

(1) to file such reports as may be required to the U.S. Department of Labor, the
Internal Revenue Service, and any other government agency to which reports may
be required to be submitted from time to time;

(2) to comply with the requirements of the law for disclosure of Plan provisions
and other information relating to the Plan to Participants, Inactive
Participants, Beneficiaries, and any other interested parties;

(3) to administer the claims procedure, as provided in Article 15;

 

-40-



--------------------------------------------------------------------------------

(4) to direct the Trustee to withhold from distributions made pursuant to this
Plan those amounts required by law; and

(5) to direct the Trustee to make any reports to Participants, Inactive
Participants, Beneficiaries, and any other interested parties as may be required
by the Act, Code, or other controlling law, rules, or regulations.

(d) Trustee:

(1) to invest and reinvest Trust assets;

(2) to make distributions to Participants, Inactive Participants, and
Beneficiaries as directed by the Committee;

(3) to render annual accountings to the Employer as provided in the Trust
Agreement; and

(4) otherwise to hold, administer, and control the assets of the Trust as
provided in the Plan and Trust Agreement.

Section 12.2. Co-fiduciary Liability. Except as otherwise provided in the Act, a
named fiduciary shall not be responsible or liable for acts or omissions of
another named fiduciary with respect to fiduciary responsibilities allocated to
such other named fiduciary, and a named fiduciary shall be responsible and
liable only for its own acts or omissions with respect to fiduciary duties
specifically allocated to it and designated as its responsibility.

Section 12.3. Fiduciary Duties. All assets of the Plan shall be held in a Trust
forming part of the Plan, which Trust shall be administered as a Fund to provide
for the payment of benefits as provided in the Plan to the Participants,
Inactive Participants, Beneficiaries, and their successors in interest out of
the income and principal of the Trust. All fiduciaries (as defined in the Act)
with respect to the Plan shall discharge their duties as such solely in the
interest of the Participants, Inactive Participants, Beneficiaries, and their
successors in interest and (a) for the exclusive purposes of providing benefits
to Participants, Inactive Participants, Beneficiaries, and their successors in
interest and defraying reasonable expenses of administering the Plan, including
the Trust which is a part of the Plan, (b) with the care, skill, prudence, and
diligence under the circumstances then prevailing that a prudent person acting
in a like capacity and familiar with such matters would use in the conduct of an
enterprise of like character and with like aims, and (c) in accordance with the
terms of the Plan and Trust Agreement, except to the extent such documents may
be inconsistent with the Act. The assets of the Plan shall never inure to the
benefit of the Employer or any Related Employer; provided, however, that
forfeitures may be used to reduce Employer contributions.

Employer contributions are expressly conditioned on their deductibility under
Code Section 404. To the extent permitted by the Code and the Act, contributions
in excess of the deductible amount and contributions made by mistake of fact may
be returned to the Employer within one year after the date the deduction is
disallowed or the date made due to mistake of fact, whichever is applicable. In
either case, such returned contributions shall not be increased by earnings of
the Trust and shall not be decreased by any losses.

 

-41-



--------------------------------------------------------------------------------

Section 12.4. Establishment of Trust. The Company and the Trustee shall enter
into an appropriate Trust Agreement, which shall be a part of the Plan, for the
administration of the Trust under the Plan. Such Agreement shall contain such
powers and reservations as to investment, reinvestment, control, and
disbursement of the funds of the Trust, and such other provisions as shall be
agreed upon and set forth therein which are not inconsistent with the provisions
of the Plan, its nature, and purposes and the Act. Such Trust Agreement shall
provide that the Board may remove the Trustee at any time upon reasonable
notice, that the Trustee may resign at any time upon reasonable notice, and that
the Board shall designate a successor Trustee upon such removal or resignation.

Section 12.5. Committee Instructions. All requests, directions, requisitions,
and instructions of the Committee to the Trustee shall be in writing signed by
the Secretary of the Committee or any member of the Committee authorized by the
majority to sign.

Section 12.6. Right to Amend or Terminate. The Company hereby reserves the
right, by action of the Board, to amend or terminate the Plan and Trust or Trust
Agreement at any time; provided, however, that no such amendment or termination
shall have the effect of diverting the Trust Fund to purposes other than for the
exclusive benefit of the Participants, Inactive Participants, Beneficiaries, and
their successors in interest. Any action taken by the Board to amend or
terminate the Plan shall be taken as action on behalf of the Company as the
sponsor of the Plan and not as a fiduciary of the Plan.

Section 12.7. Fiduciary Discretion. In discharging the duties assigned to them
under the Plan, the Trustee, Plan Administrator, Committee, and any other
fiduciary shall have the duty and discretionary authority to adopt, amend, and
rescind rules and regulations pertaining to their respective duties under the
Plan; and to make all other determinations, including factual determinations,
necessary or advisable for the discharge of their duties under the Plan. Such
discretionary authority shall be absolute and exclusive and shall be exercised
in a uniform and nondiscriminatory manner with respect to all similarly situated
individuals. The express grant in the Plan of any specific power to a fiduciary
with respect to any duty assigned to it under the Plan shall not be construed as
limiting any power or authority of the fiduciary to discharge its duties.

Section 12.8. Trust Expenses. All real and personal property taxes, income
taxes, and other taxes of any and all kinds whatsoever upon or in respect of the
Trust or any money, income, or property forming a part thereof, and all expenses
actually and properly incurred in the administration of the Trust, shall be paid
by the Trustee out of principal or income of the Trust, as the Trustee shall
determine; provided, however, that the Company may, in the discretion of the
Board, pay any of the expenses incurred in the administration of the Trust. The
payment out of the Trust of any taxes and expenses authorized in this Section,
and the payment of all other costs, expenses, or compensation authorized by the
Plan to be paid out of the Trust, shall be deemed to be for the exclusive
benefit of Participants, Inactive Participants, and Beneficiaries.

 

-42-



--------------------------------------------------------------------------------

Article 13.

Miscellaneous

Section 13.1. Alienation of Benefits. No portion of the account balance with
respect to any Participant or Inactive Participant shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, except in the case of a QDRO, or a judgment or
settlement described in Code Section 401(a)(13)(C). Any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber, or charge the same shall be
void, and no portion of such account balance shall in any manner be payable to
any assignee, receiver, or trustee in bankruptcy or be liable for such person’s
debts, contracts, liabilities, engagements, or torts, or be subject to any legal
process to levy upon or attach,. No QDRO shall permit the payment of any benefit
in any amount, form of benefit, time of payment, or option not otherwise
provided under the Plan; provided, however, that, to the extent provided in Code
Section 414(p), benefits may be paid to an alternate payee before the
Participant or Inactive Participant has separated from service on or after his
earliest retirement age as if he had retired on the date payment is to begin
under such QDRO in any form in which benefits may be paid to the Participant or
Inactive Participant.

Section 13.2. Payment in Event of Incapacity. If any person entitled to any
payment under the Plan shall be physically, mentally, or legally incapable of
receiving or acknowledging receipt of such payment, upon receipt of satisfactory
evidence of his incapacity and satisfactory evidence that another person or
institution is maintaining him and no guardian or committee has been appointed
for him, the Committee may cause any payment otherwise payable to him to be made
to such person or institution so maintaining him.

Section 13.3. Rights of Parties. The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any other
person for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

Section 13.4. Communication to Employees. The Plan Administrator shall
communicate the terms of the Plan to Employees as required by law.

 

-43-



--------------------------------------------------------------------------------

Article 14.

Termination of Plan and Trust,

Merger or Consolidation of Plan

Section 14.1. Termination of Plan and Trust. If there is a termination, partial
termination, or complete discontinuance of contributions to the Plan, all
affected Participants’ and Inactive Participants’ accounts shall be fully vested
and thereafter not subject to forfeiture. The assets shall remain in trust and
shall be paid to the Participants, Inactive Participants, Beneficiaries, or
other successors in interest upon the earliest event providing for distribution
under the Plan. Distributions shall be made in the manner allowed in the Plan
for that particular event.

Section 14.2. Merger or Consolidation. If the Plan is merged or consolidated
with any other plan, or assets or liabilities of the Plan are transferred to any
other plan, the amount which each Participant and Inactive Participant in the
Plan would receive if the Plan were terminated immediately after the merger,
consolidation, or transfer shall be equal to or greater than the amount he would
have been entitled to receive immediately preceding the merger, consolidation,
or transfer if the Plan had then terminated.

 

-44-



--------------------------------------------------------------------------------

Article 15.

Claims Procedure

Section 15.1. Claims and Appeals.

(a) Claims. Claims for benefits under the Plan made by a Participant, Inactive
Participant, or Beneficiary (a “claimant”) must be submitted in writing to the
Plan Administrator on the forms provided therefor. Approved claims will be
processed and instructions issued to the Trustee authorizing payments as
claimed.

If a claim is denied in whole or in part, or there is any other Adverse Benefit
Determination, the Plan Administrator shall notify the claimant of its decision
by written notice, or via electronic means that satisfies the requirements of
U.S. Department of Labor Regulation Section 2520.104b-1(c)(1)(i), (iii), and
(iv), in a manner reasonably calculated to be understood by the claimant. The
notice shall set forth:

(1) the specific reason or reasons for the Adverse Benefit Determination;

(2) the reference to the specific Plan provisions on which the Adverse Benefit
Determination is based;

(3) a description of any additional material or information necessary to perfect
the claim, and an explanation of why such material or information is necessary;
and

(4) an explanation of the Plan’s claim review procedure and the time limits
applicable to such procedure, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of the Act following an Adverse
Benefit Determination on review.

Such notification shall be given within 90 days after the claim is received by
the Plan Administrator (or within 180 days, if special circumstances require an
extension of time for processing the claim and written notice of such extension
and circumstances is given to the claimant within the initial 90-day period).

(b) Appeals. Upon denial of a claim or other Adverse Benefit Determination, a
claimant shall have the right to submit a written request for a full and fair
review of the Adverse Benefit Determination, to be permitted (upon request and
free of charge) reasonable access to and copies of all documents, records, and
other information relevant to the claim, and to submit written comments,
documents, records, and other information relating to the claim. A request for
review of a claim must be submitted to the Plan Administrator within 60 days
after receipt by the claimant of the written notice of the Adverse Benefit
Determination.

The Plan Administrator shall conduct a full and fair review of the entire claim
taking into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

-45-



--------------------------------------------------------------------------------

The Plan Administrator will advise the claimant of the results of the review
within 60 days after receipt of the written request for review, or within 120
days if special circumstances require an extension of time for processing the
request, such as an election by the Plan Administrator to hold a hearing, and if
written notice of such extension and circumstances is given to such claimant
within the initial 60-day period. If the period for reviewing the appeal is
extended because of the failure to submit information needed to decide the
claim, the extension period within which the Plan Administrator must make a
determination shall be put on hold until the date on which the claimant responds
to the request for additional information.

The claimant shall be notified in writing of the decision on review, or via
electronic means that satisfies the requirements of U.S. Department of Labor
Section 2520.104b-1(c)(1)(i), (iii), and (iv). In the case of an Adverse Benefit
Determination on review, the notice shall set forth:

(1) the specific reason or reasons for the Adverse Benefit Determination;

(2) the reference to the specific Plan provisions on which the Adverse Benefit
Determination is based;

(3) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim; and

(4) a statement of the claimant’s right to bring a civil action under
Section 502(a) of the Act.

(c) General Rules. The decision of the Plan Administrator on review shall be
final and binding upon any and all claimants and any other individuals making a
claim through or under them.

A failure to file a claim and an appeal in the manner and within the time limits
set forth herein shall be deemed a failure by the aggrieved party to exhaust his
administrative remedies and shall constitute a waiver of the rights or benefits
sought to be established under the Plan. No lawsuit or other proceeding may be
commenced by a claimant with respect to any claim under the Plan after one
(1) year following a final decision on such appeal.

This Section shall be interpreted in accordance with Section 503 of the Act and
regulations thereunder.

 

-46-



--------------------------------------------------------------------------------

(d) Special Definitions. The following definition applies for purposes of this
Section:

(1) “Adverse Benefit Determination” means a denial, reduction, or termination
of, or a failure to provide or make payment (in whole or in part) for, a
benefit.

Section 15.2 Fiduciary Discretion. In its administration of the claims
procedure, the Committee, as a fiduciary, shall have the complete discretionary
authority and responsibility to interpret and apply the provisions of the Plan
and any rules or regulations thereunder, and to make determinations and findings
of fact.

Section 15.3. Action by Authorized Representative of Claimant. All actions set
forth in this Article to be taken by the claimant likewise may be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Plan Administrator and/or Committee may require such evidence
as they reasonably may deem necessary or advisable of any such representative’s
authority to act.

 

-47-



--------------------------------------------------------------------------------

Article 16.

Provisions Regarding Employer Stock

Section 16.1. Powers of Trustee. The Trustee shall have all powers and authority
necessary for the performance of its duties, including those powers designated
in the Trust Agreement and in the Plan. Such powers shall include the power to
borrow to purchase Employer Stock as provided in this Article 16.

Section 16.2. Investments in Employer Stock.

(a) It is intended that the assets of the Plan attributable to Employer
Discretionary Contributions made pursuant to Section 4.3 shall be invested
primarily in shares of Employer Stock that constitutes a “qualifying employer
security” within the meaning of Code Section 4975(e)(8), which incorporates by
reference the provisions of Code Section 409(l), which contains special
requirements regarding voting power and dividend rights of Employer Stock that
is not Readily Tradable. It is recognized that Employer Stock may be available
for purchase only from time to time, and the assets of the Plan may be invested
in other assets in accordance with the Trust Agreement when Employer Stock is
not readily available for purchase, even though the long-range intention is to
invest primarily in Employer Stock.

(b) Accordingly, Employer Discretionary Contributions made pursuant to
Section 4.3 in cash and earnings attributable to such Employer contributions may
be applied at the direction of the Committee to purchase Employer Stock at not
more than its fair market value from any source available at the time. Also,
from time to time the Committee may direct the Trustee to sell Employer Stock
and make other investments as provided in the Plan; provided, however, that any
sale of Employer Stock shall be for at least fair market value and shall comply
with any applicable requirements regarding prohibited transactions under the
Act. All investments will be made by the Trustee in accordance with the
provisions of the Trust Agreement.

(c) Except as provided in Sections 16.11 and 16.13 or as otherwise required by
applicable law, no security acquired with the proceeds of an exempt loan may be
subject to a put, call, or other option, or buy-sell or similar arrangement,
while held by and when distributed from the Plan, whether or not the Plan is
then an ESOP. The protections and rights provided to Participants and
Beneficiaries in the preceding sentence and in Section 16.13 with respect to
Employer Stock shall be nonterminable only as and to the extent required by
Treas. Reg. Section 54.4975-11(a)(3)(i) and (ii).

Section 16.3. Borrowing. The Committee may direct the Trustee to borrow funds
for the purpose of acquiring Employer Stock. The Trustee may borrow from a
lender and then acquire Employer Stock from a third party or may give a note to
an owner of Employer Stock in partial or full payment for such Employer Stock.
As used hereinafter, the term “loan agreement” shall include any such agreement
with a third-party lender or any such note given to such an owner. In directing
borrowing, the Committee shall not authorize a total indebtedness in any Plan
Year if the repayment schedule for such indebtedness would require principal
payments in excess of

 

-48-



--------------------------------------------------------------------------------

the amount that would be deductible under Code Section 404(a)(9). Any loan
agreement shall be subject to the following conditions:

(a) The loan must be at a reasonable rate of interest; provided, however, that
if the Trustee borrows from its own banking department, the interest rate and
all other terms and conditions of the loan shall be subject to the approval of
the Committee.

(b) The only interest in Plan assets which may be given as security for
repayment of indebtedness under such agreement shall be a beneficial interest in
specific shares of Employer Stock acquired with the proceeds of the loan
extended thereunder or with the proceeds of a pre-existing loan repaid with the
monies loaned under the agreement. Such beneficial interest is hereinafter
sometimes referred to as “collateral.”

(c) The only rights against the Plan which may be given to a lender under a loan
agreement shall be to receive repayment under such agreement out of (1) Employer
Discretionary Contributions to the Plan in any form other than stock, and
(2) collateral given to secure repayment of such loan.

(d) A loan agreement shall provide that the loan shall not be payable upon
demand except in case of default, and that in the event of default the value of
Plan assets transferred to the lender shall not exceed the amount of the default
(there shall be no penalties). If the lender is the banking department of the
Trustee, such a transfer of assets shall be made to the lender only to the
extent of the failure of the Plan to meet the payment schedule of the loan.

(e) Except to the extent that the conditions of paragraph (f) are satisfied and
the Committee directs that its provisions be followed to the extent permissible,
a loan agreement shall provide for the release from collateral of Employer Stock
purchased with loan proceeds upon each payment of principal and interest on such
loan. The number of shares to be released as a result of loan payments during a
Plan Year shall be equal to the total number of shares then held as security
multiplied by a fraction, the numerator of which shall be the amount of
principal and interest paid with respect to such Plan Year, and the denominator
of which shall be the sum of the numerator plus the principal and interest to be
paid during the remaining term of the loan. The remaining term must be
definitely ascertainable and must be determined without taking into account any
possible extension or renewal period. If the interest rate under the loan is
variable, the interest to be paid in future years must be computed by using the
interest rate applicable as of the end of the Plan Year. If collateral includes
more than one class of securities, the number of securities of each class to be
released for a Plan Year must be determined by applying the same fraction to
each class.

(f) In lieu of the provisions contained in paragraph (e), a loan agreement may
provide for the release from collateral of stock purchased with loan proceeds
solely with reference to principal payments. However, if release is determined
with reference to principal payments only, the following three additional rules
shall apply: First, the loan agreement must provide for annual payments of
principal and interest at a cumulative rate that is not less rapid at any time
than level annual payment of such amounts for ten years;

 

-49-



--------------------------------------------------------------------------------

second, interest included in any payment is disregarded only to the extent that
it would be determined to be interest under standard loan amortization tables;
and third, this paragraph (f) is not applicable from the time that, by reason of
a renewal, extension or refinancing, the sum of the expired duration of the
exempt loan, the renewal period, the extension period and the duration of a new
exempt loan exceeds ten years. During any period of time when this paragraph
(f) is applicable in determining the amount of Employer Stock released from
collateral, the number of shares to be released upon each such repayment of
principal shall be equal to the total number of shares then held as security
multiplied by a fraction the numerator of which shall be the amount of principal
repaid, and the denominator of which shall be the principal outstanding as of
the date of such repayment.

(g) A loan agreement shall provide that the Company will guarantee repayment of
principal and accrued interest on such loan, but that no payments shall be made
by the Company to the lender pursuant to such guarantee until all stock held by
the Trust as security for repayment of the loan has been sold by the Trustee and
the proceeds of such sale or sales have been paid to the lender in satisfaction
of the indebtedness under such loan.

(h) A loan agreement shall permit loan repayments (without restriction) in
amounts larger than the minimum annual installment, and the amount of any such
repayment shall reduce the principal indebtedness under the loan.

Section 16.4. Mechanics of Borrowing and Release of Stock from Suspense
Accounts. Upon direction from the Committee and pursuant to a loan agreement
with a third-party lender meeting the requirements of Section 16.3, the Trustee
shall accept the proceeds of a loan and apply such proceeds as soon as possible
to the purchase of Employer Stock or to repay a previous loan used to purchase
Employer Stock. Likewise, if a loan agreement meeting the requirements of
Section 16.3 is made directly with the owner of the Employer Stock being
acquired, the Trustee shall accept the acquired Employer Stock and hold any
portion thereof acquired with borrowed funds in accordance with this Section and
any other applicable provision of the Plan.

The Trustee shall total all purchases of Employer Stock made with the proceeds
from a single loan agreement and hold such shares in a separate suspense
account. The Trustee shall assign a cost basis to each share placed in a
suspense account equal to the average cost of all such shares. If the number of
shares held in a suspense account changes due to a stock split or stock
dividend, then the cost basis assigned to all shares held in such account
immediately before such split or dividend shall be divided among all shares held
in such account immediately after such split or dividend.

The Trustee shall keep a separate accounting of each loan. The obligation of the
Company to make contributions sufficient to repay each loan shall be ascertained
as of the end of each Plan Year by adding together the minimum payments required
upon each loan. The minimum required payment on each such loan (including
interest and principal) shall be taken by the Trustee from each Employer
Discretionary Contribution and allocated to repayment of such loan. The excess,
if any, of the Employer contribution above the minimum payments required on each
loan shall then be applied as a reduction of principal against the balance
outstanding upon the loan bearing the highest rate of interest.

 

-50-



--------------------------------------------------------------------------------

The Trustee shall account for each loan in such a manner that the portion of any
Employer contribution above the minimum which is applied against the principal
balance outstanding under the loan shall reduce the term of such loan, and such
loan shall not be deemed to have been refinanced with lesser required payments
over the remainder of its original term. Once a loan agreement has been entered
into between the Trustee and a lender, the term of such loan may not be extended
by subsequent agreement.

Whenever payments are made on an outstanding loan (other than by payment out of
the proceeds of sale of collateral), the Trustee shall withdraw from the
suspense account identified to such loan an appropriate number of shares of
stock as determined under Section 16.3(e) or 16.3(f), as applicable. Shares of
stock withdrawn from a suspense account during a Plan Year shall be allocated to
the accounts of Participants in proportion to the Compensation of Participants
entitled to share in such allocation in the same manner as Employer
Discretionary Contributions are allocated for such Plan Year in accordance with
Section 4.3. “Qualifying employer securities” within the meaning of Code
Section 4975(e)(8) will be forfeited only after other assets as required under
Treas. Reg. Section 54.4975-11(d)(4).

Section 16.5. Agreements to Purchase. The Trustee shall have the power at any
time to enter into a legally binding agreement to purchase Employer Stock from
any person or entity. The purchase price set forth in any such agreement shall
be the fair market value of such Stock at the time of the purchase.

Section 16.6. Dividends. Any securities received by the Trustee as a stock split
or dividend, or as a result of a reorganization or other recapitalization of the
Company, shall be allocated in the same manner as the Employer Stock to which it
is attributable is then allocated, as more specifically provided in
Section 16.9. Notwithstanding anything in this Plan to the contrary, each
Participant or Inactive Participant may elect to receive any cash dividends
attributed to Employer Stock allocated to his accounts under the ESOP portion of
this Plan directly from the Company or to have such dividends invested in
Employer Stock as soon as practicable after they are paid to the Plan. Such
elections shall be made in writing during the month of December each year. Such
elections shall remain in effect for future years unless revoked or changed in
writing during a subsequent December election period. If a Participant or
Inactive Participant fails to make an election, such cash dividends will be
invested in Employer Stock as soon as practical after they are paid to the Plan.

Dividends that are received in cash and are attributable to Employer Stock held
in a suspense account pursuant to Sections 16.3 and 16.4 shall be used to repay
the loan the proceeds of which were used to acquire such Employer Stock.

Section 16.7. Voting of Stock.

(a) If the Company does not have a registration-type class of securities, within
the meaning of Code Section 409(e), then all Employer Stock held by the Trustee
shall be voted by the Trustee in its discretion, except that each Participant or
Inactive Participant

 

-51-



--------------------------------------------------------------------------------

shall be entitled to direct the voting of the shares allocated to his account on
all matters that involve the voting of such shares with respect to the approval
or disapproval of any corporate merger, consolidation, recapitalization,
reclassification, liquidation, dissolution, sale of substantially all assets of
a trade or business, or such similar transaction as the Secretary of the
Treasury may prescribe in regulations.

(b) If the Company has a registration-type class of securities, within the
meaning of Code Section 409(e), then Participants and Inactive Participants
shall be entitled to direct the voting of the shares allocated to their accounts
on all matters at each stockholders’ meeting. If any Participant or Inactive
Participant does not exercise his right to direct such voting, then the Trustee,
in its sole discretion, shall vote the shares allocated to such Participant or
Inactive Participant. Likewise, the Trustee, in its sole discretion, shall vote
any unallocated shares of Employer Stock, including shares purchased with
borrowed funds and still held in a suspense account.

(c) The Trustee shall be responsible for giving notice and delivering a form of
proxy to each Participant and Inactive Participant for each stockholders’
meeting at which Participants and Inactive Participants are entitled to direct
voting of the shares held in their accounts in accordance with the preceding
paragraphs (a) and (b). The form of proxy shall give instructions to the Trustee
as to how the Participant or Inactive Participant wishes his allocated shares of
Employer Stock voted on such matters. The Trustee shall vote all such shares of
Employer Stock in accordance with the Participant’s or Inactive Participant’s
instructions. The proxies shall be revocable in writing or by attendance at such
meeting by the Participant or Inactive Participant.

Section 16.8. Response to Tender Offer or Proposed Merger or Acquisition.

(a) As soon as practicable after receipt of any information regarding a tender
offer for Employer Stock or information regarding a proposed merger or
acquisition pursuant to which holders of Employer Stock would have certain
exercisable rights in addition to the voting rights described in Section 16.7,
the Trustee shall notify each Participant or Inactive Participant who has
Employer Stock allocated to his account of the terms of such tender offer or
proposed merger or acquisition and any rights exercisable in connection
therewith in addition to any voting rights if a stockholders’ meeting will
consider such matters. The notice shall include a form of instructions to the
Trustee that may be completed by a Participant or Inactive Participant to give
instructions to the Trustee as to how the Participant or Inactive Participant
wishes any such rights (other than voting rights, which are governed by the
preceding Section 16.7) to be exercised regarding his allocated shares of
Employer Stock.

(b) A Participant or Inactive Participant shall be entitled to direct the
Trustee regarding the exercise of any rights with regard to shares of Employer
Stock allocated to his account in connection with any tender offer or proposed
merger or acquisition by responding and completing the letter of instructions to
the Trustee within the time fixed by the Trustee in the notice provided to the
Participant or Inactive Participant. Any such instructions to the Trustee may be
revoked in writing if such revocation is received by the Trustee before the
rights are exercised in accordance with the prior instructions. The Trustee
shall exercise such rights regarding such shares of Employer Stock in accordance
with such instructions.

 

-52-



--------------------------------------------------------------------------------

(c) If a Participant or Inactive Participant does not exercise his right to
direct the Trustee regarding the exercise of such rights, then the Trustee, in
its sole discretion, shall exercise or fail to exercise such rights (other than
voting rights governed by Section 16.7) with regard to the shares allocated to
the Participant’s or Inactive Participant’s account with regard to such tender
offer or proposed merger or acquisition. Likewise, the Trustee, in its sole
discretion, shall exercise or fail to exercise such rights with regard to any
unallocated shares of Employer Stock, including shares purchased with borrowed
funds and still held in a suspense account.

Section 16.9. Distribution in Employer Stock. A Participant or Inactive
Participant shall have the right to request that any distribution of his account
balance attributable to Employer Stock to which he may be entitled under the
Plan shall be entirely in Employer Stock (except that cash shall be distributed
in lieu of any fractional share). The Committee and Trustee shall ensure that
any such request is complied with insofar as possible by purchasing additional
Employer Stock, if available, or reallocating shares of Employer Stock in other
accounts to the extent necessary. Any shares purchased in accordance with this
Section shall be charged against the Participant’s or Inactive Participant’s
account based on the purchase price (including any transaction costs), and any
shares reallocated from other accounts shall be charged against the
Participant’s or Inactive Participant’s account based on the closing price of
the Employer Stock on the last trading date preceding the date of such
reallocation.

If the Participant or Inactive Participant elects, with spouse consent, if
applicable, distribution of his account balance attributable to Employer Stock
shall begin no later than one year after the close of the Plan Year (a) in which
the Participant or Inactive Participant separates from service after his Normal
Retirement Age, disability, or death, or (b) that is the fifth Plan Year
following the Plan Year in which the Participant or Inactive Participant
otherwise separates from service, provided he is not reemployed by the Employer
or a Related Employer before such distribution. Unless the Participant or
Inactive Participant elects otherwise, his account balance attributable to
Employer Stock will be distributed not less frequently than annually in
substantially equal periodic payments over a period not longer than (1) five
years, or (2) in the case of a Participant or Inactive Participant with such an
account balance in excess of $800,000, five years plus one additional year for
each $160,000 or fraction thereof by which such account balance exceeds
$800,000. The dollar amounts specified in the preceding sentence shall be
adjusted for cost-of-living increases, in accordance with Code
Section 409(o)(2).

Section 16.10. Purchases and Sales of Employer Stock. All purchases of Employer
Stock shall be made at prices that, in the judgment of the Committee, do not
exceed the fair market value of such stock. All sales of Employer Stock shall be
made at prices that, in the judgment of the Committee, are not less than the
fair market value of such stock. Fair market value shall be determined by the
Committee in good faith in accordance with the Plan and any applicable
provisions of the Act. The Committee shall direct the Trustee when to buy or
sell Employer Stock and at what price, and the Trustee shall have no duty to
question the directions of the Committee in this respect or to advise the
Committee regarding the purchase, retention or sale of Employer Stock; provided,
however, that the Committee shall not direct the Trustee to act otherwise than
in accordance with the Plan and Trust Agreement and any applicable provisions of
the Act, including any applicable rules regarding prohibited transactions.

 

-53-



--------------------------------------------------------------------------------

Notwithstanding the above, valuations of Employer Stock that is not Readily
Tradable shall be made by an independent appraiser who meets requirements
similar to those of the regulations prescribed under Code Section 170(a)(1).

If shares of Employer Stock are sold to the Plan by a shareholder in a
transaction for which special tax treatment is elected by such shareholder
pursuant to Code Section 1042 (if applicable), no portion of the assets of the
Plan attributable to (or allocable in lieu of) Employer Stock acquired by the
Plan in such sale shall accrue (or be allocated directly or indirectly under any
Code Section 401(a) plan of the Employer) for the benefit of persons specified
in Code Section 409(n) during the nonallocation period specified in Code
Section 409(n).

Section 16.11. Restrictions on Employer Stock. Shares of Employer Stock
distributed by the Trustee pursuant to Article 16 that are not Readily Tradable
shall be restricted by a right of first refusal. Such right shall provide that
prior to the subsequent transfer by a Participant, Inactive Participant or
Beneficiary, the shares first must be offered to the Trustee in writing, and if
refused by the Trustee, then to the Company. In no event shall the Trustee or
Company repurchase such shares for a price less than the greater of (a) the
price offered to the Participant, Inactive Participant, or Beneficiary by a
prospective buyer making a bona fide cash offer, or (b) the then fair market
value of such shares. The Trustee or the Company, as the case may be, may accept
the offer at any time during a period not exceeding 14 days after receipt of the
written offer, and the right of first refusal shall lapse if not exercised
within such 14-day period. Shares of Employer Stock distributed by the Trustee
pursuant to Article 16 may include such legend restrictions on transferability
as may be necessary to preserve the right of first refusal or as the Company
reasonably may require in order to assure compliance with applicable federal and
state securities laws. Except as otherwise provided in this Section and
Section 16.14, no Employer Stock acquired with a loan pursuant to Section 16.3
shall be subject to a put, call, or other option, or a buy-sell or similar
arrangement, while held by and when distributed from the Plan, whether or not
the Plan is then an employee stock ownership plan.

Section 16.12. Registration of Employer Stock. If the Committee directs the
Trustee to dispose of any Employer Stock under circumstances which require
registration and/or qualification of the securities under applicable federal or
state securities laws, then the Company, at its expense, will take, or cause to
be taken, any and all such actions as may be necessary or appropriate to effect
such registration and/or qualification.

Section 16.13. Put Option.

(a) Except as otherwise provided in paragraph (c), a Participant, Inactive
Participant, or Beneficiary who receives shares of Employer Stock shall have the
right to require the Company to purchase such shares at any time within 16
months after the date such shares were distributed to the Participant, Inactive
Participant, or Beneficiary (the “put option”). In computing such 16-month
period, any period of time during which the put option is not exercisable
because the Company is prohibited from honoring it by applicable federal or
state law shall be excluded. Written notice of intent to exercise the

 

-54-



--------------------------------------------------------------------------------

put option must be delivered to the Committee before the expiration of the
16-month period. If both the Trustee and Company agree, the Trustee may purchase
the Employer Stock. The purchase price shall be the fair market value of the
Employer Stock as of the date the written notice of intent to exercise the put
option is delivered to the Committee. The Company or the Trustee, as the case
may be, shall pay the purchase price in a lump sum within 90 days from the
receipt of such written notice; provided, however, that with the consent of the
Participant, Inactive Participant, or Beneficiary, the purchase price may be
paid over a period of not more than five years in such manner and upon such
terms and conditions as agreed to by the parties; provided further, however,
that payments shall begin no later than 30 days after the exercise of the put
option.

(b) The terms of the put option shall meet the requirements of, and shall be
granted in accordance with, Code Section 409(h) and all applicable Treasury
regulations. Specifically, the put option shall provide that for a period of at
least 60 days following the date of distribution of Employer Stock and, if not
exercised within such 60-day period, during the first 60 days in the following
Plan Year, the distributee shall have the right to have the Company purchase
such shares at their fair market value, determined in accordance with Treas.
Reg. Section 54.4975-11(d)(5), as of the Adjustment Date coincident with or
immediately preceding the date of exercise of such put option. The put option
may be exercised by notifying the Employer in writing that the option is being
exercised.

(c) The provisions of the foregoing paragraph (a) shall not be applicable, and
no put option shall exist, with regard to shares of Employer Stock distributed
under the Plan if such Employer Stock was Readily Tradable and not subject to a
trading limitation when it was distributed. For purposes of this paragraph (c),
a “trading limitation” on a security is a restriction under any federal or state
securities law, any regulation thereunder, or an agreement not prohibited by
applicable regulations that would make the security not as freely tradable as
one not subject to such restriction. Furthermore, if the Company is a bank, as
defined in Code Section 581, which is prohibited by law from redeeming or
purchasing Employer Stock, then the provisions of paragraph (a) shall not apply
if the Participant, Inactive Participant, or Beneficiary who received shares of
Employer Stock had a right to receive the distribution in cash.

Section 16.14. Diversification of Investments. Each Qualified Participant may
direct the Trustee as to the investment of the value of the Qualified
Participant’s account balance attributable to Employer Stock within 90 days
after the last day of each Plan Year during the Qualified Participant’s
Qualified Election Period.

For purposes of this Section, “Qualified Participant” shall mean a Participant
who has attained age 55 and completed at least ten years of participation in the
Plan. “Qualified Election Period” shall mean the six Plan Year period beginning
with the later of (a) the first Plan Year in which the Participant first became
a Qualified Participant, or (b) the first Plan Year beginning after December 31,
1986.

The Qualified Participant’s direction shall be provided to the Plan
Administrator in writing and shall specify the amount the Qualified Participant
wishes to diversify. The Plan shall

 

-55-



--------------------------------------------------------------------------------

allow the Qualified Participant to invest the amount subject to the
diversification election in one or more of the investment Funds provided for in
Section 9.2. Implementation of the Qualified Participant’s investment election
shall take place within 90 days after the last day of the period during which
the election may be made. This Section shall apply notwithstanding any other
provision of the Plan other than Section 5.6.

Notwithstanding any provision of this Article to the contrary, each Participant
who has completed at least three Years of Service, each alternative payee under
a QDRO with an amount under the Plan with respect to a Participant who has
completed at least three Years of Service, and each Beneficiary of a deceased
Participant may elect to divest the portion of his Employer Discretionary
Contribution Account attributable to Employer Stock and reinvest such amount in
one or more of the investment funds provided for in Section 9.2. Such divesture
and reinvestment election shall be made in accordance with the general timing
rules of Section 9.2. For purposes of this paragraph, a Participant completes
three Years of Service on the last day of the Plan Year that constitutes the
completion of the third Year of Service.

Notwithstanding the foregoing, with respect to Employer Stock allocated to a
Participant’s or Inactive Participant’s Employer Discretionary Contribution
Account prior to January 1, 2007, a Participant or Inactive Participant, other
than a Participant or Inactive Participant who has attained age 55 and completed
at least three Years of Service, shall be permitted to diversify only 33% of
such Employer Stock for 2007, 66% for 2008, and 100% for 2009 and all subsequent
Plan Years.

To the extent required for compliance with Code Section 401(a)(28)(C), all
valuations of Employer Stock acquired by the Trust after December 31, 1986,
while such Employer Stock is not Readily Tradable shall be made by an
independent appraiser. For this purpose, the term “independent appraiser” means
any appraiser meeting requirements similar to the requirements of Treasury
regulations prescribed under Code Section 170(a)(1).

 

-56-



--------------------------------------------------------------------------------

Article 17.

Special Vesting Rules

for Participant Accounts from Merged Plans

Section 17.1. Vesting for former Commercial Bancshares Participants.
Notwithstanding anything in this Plan to the contrary, all Participants and
Inactive Participants who were participants in the Commercial Bancshares, Inc.
Employee Stock Ownership Plan (the “Commercial Plan”) as of December 31, 1998,
and had at least three Years of Service as of December 31, 1998, shall have
their vested interest in their former accounts under the Commercial Plan
Commercial Accounts attributable to employer discretionary contributions
determined under the following vesting schedule:

 

Years of Service

   Vesting Percentage

Less than 2

   0%

2

   20%

3

   40%

4

   60%

5 or more

   100%

Notwithstanding the foregoing, a Participant’s or Inactive Participant’s vested
interest in his Commercial Accounts attributable to employer discretionary
contributions shall not be less at any time on or after January 1, 1999, then
his vested percentage as of December 31, 1998, as determined under the terms of
the Commercial Plan.

Section 17.2 Vesting for former Heritage Bank Participants. Notwithstanding
anything in this Plan to the contrary, all Participants and Inactive
Participants who were participants in The Heritage Bank of Harrison County
401(k) Plan (the “Heritage Plan”) Plan as of June 30, 1999, and had at least
three Years of Service as of June 30, 1999, shall have their vested interest in
their former accounts under the Heritage Plan attributable to employer
discretionary contributions determined under the following vesting schedule:

 

Years of Service

   Vesting Percentage

1

   20%

2

   40%

3

   60%

4

   80%

5 or more

   100%

Notwithstanding the foregoing, a Participant’s or Inactive Participant’s vested
interest in his former account under the Heritage Plan attributable to employer
discretionary contributions shall not be less at any time on or after July 1,
1999, then his vested percentage as of June 30, 1999, as determined under the
terms of the Heritage Plan.

 

-57-



--------------------------------------------------------------------------------

Section 17.3. Vesting for Former American Bancorporation Participants.
Notwithstanding anything in this Plan to the contrary, all Participants and
Inactive Participants who were participants in the American Bancorporation Plan
as of December 31, 2002, and had at least three Years of Service as of the
December 31, 2002, shall have their vested interest in their American
Bancorporation Accounts attributable to employer discretionary contributions
determined under the following vesting schedule:

 

Years of Service

   Vesting Percentage

Less than 2

   0%

2

   25%

3

   50%

4

   75%

5 or more

   100%

Notwithstanding the foregoing, a Participant’s or Inactive Participant’s vested
interest in his American Bancorporation Accounts attributed to employer
discretionary contributions shall not be less at any time on or after January 1,
2003, than his vested percentage as of December 31, 2002, as determined under
the terms of the American Bancorporation Plan.

 

-58-



--------------------------------------------------------------------------------

Article 18.

Merger of Oak Hill Financial, Inc. 401(k) and Profit Sharing Plan

Section 18.1. Plan Merger. Effective May 1, 2008 (the “Merger Effective Date”),
the Oak Hill Financial, Inc. 401(k) and Profit Sharing Plan (the “Oak Hill
401(k) Plan”) is merged with and into this Plan. The Plan shall, as of the
Merger Effective Date, assume all obligations of the Oak Hill 401(k) Plan and be
responsible for payment of all vested account balances under the terms and
provisions of the Oak Hill 401(k) Plan for (a) participants in the Oak Hill
401(k) Plan immediately prior to the Merger Effective Date, and (b) former
participants and beneficiaries with vested account balances under the Oak Hill
401(k) Plan immediately prior to the Merger Effective Date. Such participants
and beneficiaries shall, as of the Merger Effective Date, automatically become
Participants and Beneficiaries under this Plan. The Plan shall provide for
payment of benefits with the assets transferred to the Trust accompanying the
Plan as set forth in Section 18.2 herein.

Section 18.2. Transfer of Plan Assets. Effective as of the Merger Effective
Date, the assets of the Oak Hill 401(k) Plan, which are held by the trustee of
the trust accompanying the Oak Hill 401(k) Plan, shall become assets of the
Plan, and shall be transferred to the Trustee as soon as administratively
feasible following the Merger Effective Date, which such assets shall be held by
the Trustee under the provisions of the Plan and its accompanying Trust for the
exclusive benefit of Participants and Beneficiaries under the post-merger Plan,
as provided under the terms and provisions hereof. Any unallocated forfeitures
that are transferred to the Plan from the Oak Hill 401(k) Plan shall be used to
reduce Employer contributions on behalf of any Participant in the Plan.

Section 18.3. Code Section 401(a)(12) Requirements. As required by Code
Section 401(a)(12), each Participant shall (as if the Plan then terminated)
receive a benefit immediately after the merger and transfer contemplated under
Section 18.2, which is equal to or greater than the benefit he would have been
entitled to receive immediately before such transfer and merger (as if either
the Oak Hill 401(k) Plan or the Plan had then terminated.)

Section 18.4. Segregation of Transferred Accounts. Amounts transferred to the
Plan pursuant to Section 18.2 above shall be segregated and accounted for
separately for recordkeeping purposes. Such amounts shall be maintained in
separate sub-accounts based on their original contribution source and shall be
referred to collectively as “Oak Hill 401(k) Plan Accounts.” Except as otherwise
provided in this Article, these Oak Hill 401(k) Plan Accounts shall be treated
in the same manner as all other accounts maintained under the Plan.

Section 18.5. Vesting. For purposes of Section 2.46, all Participants and
Inactive Participants who were participants in the Oak Hill 401(k) Savings Plan
shall receive credit for their Years of Service for vesting credited to the
Participant or Inactive Participant as of April 30, 2008, under the terms of the
Oak Hill 401(k) Plan.

All Participants and Inactive Participants who were participants in the Oak Hill
401(k) Plan as of April 30, 2008, shall be fully vested as of the Merger
Effective Date in their Oak Hill 401(k) Plan Accounts attributable to employer
matching contributions. All such Participants and

 

-59-



--------------------------------------------------------------------------------

Inactive Participants as of the Merger Effective Date shall have their vested
interest in their Oak Hill 401(k) Plan Accounts attributable to employer
discretionary contributions determined in accordance with Section 7.1(c).
However, a Participant or Inactive Participant who was a participant in the Oak
Hill Plan and who incurs a disability within the meaning of section 2.21 of the
Oak Hill 401(k) Plan while actively employed by the Employer that would not
constitute a permanent disability within the meaning of Section 5.3 of this Plan
shall be fully vested in his Oak Hill 401(k) Plan Account attributable to
employer discretionary contributions.

Notwithstanding the foregoing, a Participant’s or Inactive Participant’s vested
interest in his Oak Hill 401(k) Plan Account attributable to employer
discretionary contributions shall not be less at any time on or after May 1,
2008, than his vested percentage as of April 30, 2008, as determined under the
terms of the Oak Hill 401(k) Plan.

Section 18.6. Pre-Retirement Distribution. Notwithstanding any other provisions
of this Plan, once during each Plan Year, a Participant or Inactive Participant,
by giving written notice to the Plan Administrator, may elect to receive all or
any part of his Oak Hill 401(k) Plan Accounts attributable to rollover
contributions made prior to May 1, 2008, without regard to whether the
Participant or Inactive Participant has terminated employment.

 

-60-



--------------------------------------------------------------------------------

Article 19.

Service Credit for Former AmTrust Employees

Notwithstanding anything in this Plan to the contrary, an individual who was
formerly employed by AmTrust and who becomes an Employee of the Employer on
March 28, 2009 (“Former AmTrust Employee”), as a result of the purchase of
certain branches of AmTrust by the Employer, shall receive credit for his prior
service with AmTrust such that his date of employment with AmTrust shall be
treated as his Date of Employment with the Employer for eligibility and vesting
purposes under this Plan. For purposes of Article 3, if such Former AmTrust
Employee would have become a Participant in this Plan prior to March 28, 2009,
based on his Date of Employment as modified in accordance with the preceding
sentence, such Former AmTrust Employee shall become a Participant on March 28,
2009.

 

-61-



--------------------------------------------------------------------------------

Article 20.

Service Credit for Former Fidelity Bancorp Employees

Notwithstanding anything in this Plan to the contrary, an individual who was
formerly employed by Fidelity Bancorp, Inc. (“FB”) and who becomes an Employee
of the Employer on December 1, 2012 (“Former FB Employee”), as a result of the
merger of FB with and into WesBanco, Inc., shall receive credit for his prior
service with FB such that his date of employment with FB shall be treated as his
Date of Employment with the Employer for eligibility and vesting purposes under
this Plan. For purposes of Article 3, if such Former FB Employee would have
become a Participant in this Plan prior to December 1, 2012, based on his Date
of Employment as modified in accordance with the preceding sentence, such Former
FB Employee shall become a Participant on December 1, 2012.

 

-62-



--------------------------------------------------------------------------------

Signature Page

IN WITNESS WHEREOF, this instrument is, by the authority of the Board of
Directors of the Company, executed on behalf of the Company on this 30 day of
January, 2014.

 

WesBanco, Inc.

/s/ Anthony Pietranton

Authorized Officer

 

ATTEST /s/ Linda M. Woodfin

 

Secretary

 

-63-